 
Exhibit 10.1
 
EXECUTION VERSION
 
364-Day Term Loan Agreement
Dated as of May 1, 2013


among


Weatherford International Ltd.,
a Bermuda exempted company,
as Borrower,


Weatherford International Ltd.,
a Swiss joint stock corporation,


The Lenders Party Hereto


and


JPMorgan Chase Bank, N.A.,
as Administrative Agent
______________________________________
J.P. Morgan Securities LLC
and
Deutsche Bank Securities Inc.,
as Joint Bookrunners And Joint Lead Arrangers,
Deutsche Bank Securities Inc.,
as Syndication Agent

--------------------------------------------------------------------------------

 
 
Table of CONTENTS
 
Page
ARTICLE I
 
DEFINITIONS; ACCOUNTING TERMS; INTERPRETATION
 
Section 1.01. Definitions
    1
Section 1.02. Types of Borrowings
  20
Section 1.03. Accounting Terms; Changes in GAAP
  20
Section 1.04. Interpretation
  21
 
 
ARTICLE II
 
Commitments; Loans
 
 
 
Section 2.01. Loans
  22
Section 2.02. Requests for Initial Borrowing of Loans
  23
Section 2.03. [RESERVED]
  23
Section 2.04. Funding of Borrowings
  23
Section 2.05. Interest Elections
  24
Section 2.06. Termination of Commitments
  25
Section 2.07. Repayment of Loans; Evidence of Debt
  25
Section 2.08. Prepayment of Loans
  26
Section 2.09. Fees
  27
Section 2.10. Interest
  27
Section 2.11. Alternate Rate of Interest
  28
Section 2.12. Increased Costs
  28
Section 2.13. Break Funding Payments
  29
Section 2.14. [RESERVED]
  30
Section 2.15. [RESERVED]
  30
Section 2.16. [RESERVED]
  30
Section 2.17. Defaulting Lenders
  30
Section 2.18. Extension of Maturity Date
  30
 
 
ARTICLE III
 
[RESERVED]
 
 
 
ARTICLE IV
 
PAYMENTS; PRO RATA TREATMENT; TAXES
 
 
 
Section 4.01. Payments Generally; Pro Rata Treatment; Sharing of Set-offs
  32
Section 4.02. Taxes/Additional Payments
  33
Section 4.03. Mitigation Obligations; Replacement of Lenders
  36

 
 
-i-

--------------------------------------------------------------------------------

 
 
ARTICLE V
 
CONDITIONS PRECEDENT
 
Section 5.01. Conditions Precedent to the Effective Date
  37
 
 
ARTICLE VI
 
REPRESENTATIONS AND WARRANTIES
 
 
 
Section 6.01. Organization and Qualification
  39
Section 6.02. Authorization, Validity, Etc
  39
Section 6.03. Governmental Consents, Etc.
  39
Section 6.04. No Breach or Violation of Law or Agreements
  40
Section 6.05. Litigation
  40
Section 6.06. Information; No Material Adverse Change
  40
Section 6.07. Investment Company Act; Margin Regulations
  40
Section 6.08. ERISA
  41
Section 6.09. Tax Returns and Payments
  41
Section 6.10. Requirements of Law
  41
Section 6.11. No Default
  42
Section 6.12. Sanctions, Laws and Regulations
  42
 
 
ARTICLE VII
 
AFFIRMATIVE COVENANTS
 
 
 
Section 7.01. Information Covenants
  42
Section 7.02. Books, Records and Inspections
  44
Section 7.03. Insurance
  44
Section 7.04. Payment of Taxes and other Claims
  45
Section 7.05. Existence
  45
Section 7.06. ERISA Compliance
  45
 
 
ARTICLE VIII
 
NEGATIVE COVENANTS
 
 
 
Section 8.01. Material Change in Business
  45
Section 8.02. Consolidation, Merger, or Sale of Assets, Etc
  45
Section 8.03. Liens
  48
Section 8.04. Indebtedness
  48
Section 8.05. Ownership of WILLC
  48
Section 8.06. Financial Covenant
  48
Section 8.07. Limitation on Transactions with Affiliates
  48
Section 8.08. Restrictions on Dividends by Material Subsidiaries
  49
Section 8.09. Use of Proceeds
  49
Section 8.10. Sanctions, Laws and Regulations
  50

 
 
-ii-

--------------------------------------------------------------------------------

 
 
 
ARTICLE IX
 
EVENTS OF DEFAULT AND REMEDIES
 
 
 
Section 9.01. Events of Default and Remedies
  50
Section 9.02. Right of Setoff
  53
Section 9.03. Other Remedies
  54
Section 9.04. Application of Moneys During Continuation of Event of Default
  54
 
 
ARTICLE X
 
ADMINISTRATIVE AGENT
 
 
 
ARTICLE XI
 
MISCELLANEOUS
 
 
 
Section 11.01. Waiver; Amendments; Joinder; Release of Guarantors
  57
Section 11.02. Notices
  58
Section 11.03. Expenses, Etc
  60
Section 11.04. Indemnity
  60
Section 11.05. Successors and Assigns
  61
Section 11.06. Confidentiality
  65
Section 11.07. Survival
  66
Section 11.08. Governing Law
  66
Section 11.09. Independence of Covenants
  66
Section 11.10. Counterparts; Integration; Effectiveness
  66
Section 11.11. Severability
  67
Section 11.12. Conflicts Between This Agreement and the Other Loan Documents
  67
Section 11.13. Headings
  67
Section 11.14. Limitation of Interest
  67
Section 11.15. Submission to Jurisdiction; Consent to Service of Process
  67
Section 11.16. Waiver of Jury Trial
  69
Section 11.17. Judgment Currency
  69
Section 11.18. USA Patriot Act
  69
Section 11.19. Payments Set Aside
  70
Section 11.20. No Fiduciary Duty
  70

 
 
-iii-

--------------------------------------------------------------------------------

 
EXHIBITS
 
EXHIBIT A
Form of Assignment and Assumption
EXHIBIT B
Form of Borrowing Request
EXHIBIT C
Form of Interest Election Request
EXHIBIT D
Form of Note
EXHIBIT E
Form of Compliance Certificate
 
 
 
 
SCHEDULES
 
SCHEDULE 2.01
Commitments
SCHEDULE 7.01
Disclosed Matters

 
-iv-

--------------------------------------------------------------------------------

364-Day Term Loan Agreement
THIS 364-DAY TERM LOAN AGREEMENT, dated as of May 1, 2013, is among WEATHERFORD
INTERNATIONAL LTD., a Bermuda exempted company (the "Borrower"), WEATHERFORD
INTERNATIONAL LTD., a Swiss joint stock corporation ("WIL‑Switzerland"), the
Lenders from time to time party hereto, initially consisting of those listed on
Schedule 2.01, JPMORGAN CHASE BANK, N.A., as administrative agent for the
Lenders, and DEUTSCHE BANK SECURITIES INC., as Syndication Agent.
In consideration of the mutual covenants and agreements contained in this
Agreement, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:
ARTICLE I
DEFINITIONS; ACCOUNTING TERMS; INTERPRETATION
SECTION 1.01. Definitions.  As used in this Agreement the following terms shall
have the following meanings:
"ABR", when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.
"Adjusted LIBO Rate" means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/100 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.
"Administrative Agent" means JPMorgan Chase Bank, N.A. in its capacity as
administrative agent for the Lenders and any successor in such capacity pursuant
to Article X.
"Administrative Questionnaire" means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
"Affiliate" means, with respect to any Person, any other Person that, directly
or indirectly, controls, is controlled by or is under direct or indirect common
control with, such Person.  For the purposes of this definition, "control"
(including, with correlative meanings, the terms "controlling" and
"controlled"), when used with respect to any Person, means the power to direct
the management and policies of such Person, directly or indirectly, whether
through the ownership of voting securities, by contract or otherwise.
"Agreement" means this 364-Day Term Loan Agreement, as it may from time to time
be amended, modified, restated or supplemented.
"Aggregate Commitments" means $300,000,000.
"Alternate Base Rate" means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus ½ of 1.000% and (c) the LIBO Rate for a
one-month Interest Period on such day plus 1.000%; provided that, for purposes
of this definition, the LIBO Rate for any day shall be based on the applicable
British Bankers'
1

--------------------------------------------------------------------------------

Association London interbank offered rate for deposits in Dollars as reported by
any generally recognized financial information service at approximately 11:00
a.m., London time, on such day (or if such day is not a Business Day, the
immediately preceding Business Day).  If the Administrative Agent shall have
determined (which determination shall be presumed correct absent manifest error)
that it is in good faith unable to ascertain the Federal Funds Effective Rate
for any reason, including the inability of the Administrative Agent to obtain
sufficient quotations in accordance with the terms of the definition thereof,
the Alternate Base Rate shall be determined without regard to clause (b) of the
preceding sentence until the circumstances giving rise to such inability no
longer exist.  Any change in the Alternate Base Rate due to a change in the
Prime Rate, the Federal Funds Effective Rate or the LIBO Rate shall be effective
from and including the effective date of such change in the Prime Rate, the
Federal Funds Effective Rate or the LIBO Rate, respectively.
"Applicable Margin" means, for any day, with respect to any Eurodollar Loan or
ABR Loan, as the case may be, the applicable rate per annum set forth below
under the captions "LIBOR Margin" or "ABR Margin", as the case may be, based
upon the ratings by S&P and Moody's, respectively, applicable on such date to
the Index Debt:
Index Debt Ratings
(S&P/Moody's):
LIBOR
Margin
ABR
Margin
Performance Level I
A/A2 or above
0.875%
0.000%
Performance Level II
A-/A3
1.000%
0.000%
Performance Level III
BBB+/Baa1
1.125%
0.125%
Performance Level IV
BBB/Baa2
1.250%
0.250%
Performance Level V
BBB-/Baa3
1.750%
0.750%
Performance Level VI
Below BBB-/Baa3
2.250%
1.250%



For purposes of the foregoing, (i) if either S&P or Moody's shall not have in
effect a rating for the Index Debt (other than by reason of the circumstances
referred to in the next succeeding paragraph of this definition), then such
rating agency shall be deemed to have established a rating in the same
Performance Level as the rating agency that has in effect a rating for the Index
Debt; (ii) if the ratings established
2

--------------------------------------------------------------------------------

or deemed to have been established by S&P and Moody's for the Index Debt shall
fall within different Performance Levels, the Applicable Margin shall be based
on the higher of the two ratings unless one of the two ratings is two or more
Performance Levels lower than the other, in which case the Applicable Margin
shall be determined by reference to the Performance Level one rating lower than
the higher of the two ratings; (iii) if either S&P or Moody's shall have issued
at any one time more than one rating of the Index Debt, the lowest such rating
issued by such rating agency shall apply; and (iv) if the ratings established or
deemed to have been established by S&P and Moody's for the Index Debt shall be
changed (other than as a result of a change in the rating system of S&P or
Moody's), such change shall be effective as of the date on which it is first
announced by the applicable rating agency, irrespective of when or whether
notice of such change shall have been furnished by the Borrower to the
Administrative Agent and the Lenders.  Each change in the Applicable Margin
shall apply during the period commencing on the effective date of such change
and ending on the date immediately preceding the effective date of the next such
change.
If the rating system of S&P or Moody's shall change, or if either such rating
agency shall cease to be in the business of rating corporate debt obligations,
the Borrower and the Lenders shall negotiate in good faith to amend this
definition to reflect such changed rating system or the unavailability of
ratings from such rating agency and, pending the effectiveness of any such
amendment, the applicable LIBOR Margin and ABR Margin shall be determined by
reference to the rating most recently in effect prior to such change or
cessation.
If the Borrower shall at any time fail to have in effect a rating for the Index
Debt, the Borrower shall seek and obtain, within thirty (30) days after such
rating first ceases to be in effect, a corporate credit rating or a bank loan
rating from S&P and/or Moody's (or, if neither S&P nor Moody's issues such types
of ratings or ratings comparable thereto, from another nationally recognized
rating agency approved by each of the Borrower and the Administrative Agent in
its reasonable discretion), and from and after the date on which such corporate
credit rating or bank loan rating is obtained until such time (if any) that a
rating for the Index Debt becomes effective again, the Applicable Margin shall
be based on such corporate credit or bank loan rating or ratings in the same
manner as provided herein with respect to the ratings for the Index Debt (with
Performance Level VI being the Applicable Margin in effect from the time the
ratings for the Index Debt cease to be in effect until the earlier of (x) the
date on which any such corporate credit rating or bank loan rating is obtained
and (y) the date on which a rating for the Index Debt becomes effective again).
"Applicable Percentage" means, with respect to any Lender, the percentage
(carried out to the twelfth decimal place) of the Aggregate Commitments
represented by (a) at any time prior to the funding of the Loans, such Lender's
Commitment and (b) thereafter, the principal amount of such Lender's Loans at
such time.  The initial Applicable Percentage of each Lender is set forth
opposite such Lender's name on Schedule 2.01 or in the Assignment and Assumption
pursuant to which such Lender becomes a party hereto, as applicable.
"Approved Fund" has the meaning specified in Section 11.05.
3

--------------------------------------------------------------------------------

"Assignment and Assumption" means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 11.05) and accepted by the Administrative Agent, in the form of
Exhibit A.
"Assurance" means, as to any Person, any guaranty or other contingent liability
of such Person (other than any endorsement for collection or deposit in the
ordinary course of business) or obligations as an account party in respect of
letters of credit, direct or indirect, with respect to any obligation of another
Person, through an agreement or otherwise, including (a) any other endorsement
or discount with recourse or undertaking substantially equivalent to or having
economic effect similar to a guarantee in respect of any such obligation and
(b) any agreement (i) to purchase, or to advance or supply funds for the payment
or purchase of, any such obligation, (ii) to purchase securities or to purchase,
sell or lease property (whether as lessee or lessor), products, materials or
supplies, or transportation or services, in respect of enabling such other
Person to pay any such obligation or to assure the owner thereof against loss
regardless of the delivery or non-delivery of the securities, property,
products, materials or supplies, or transportation or services or (iii) to make
any loan, advance or capital contribution to or other investment in, or to
otherwise provide funds to or for, such other Person in respect of enabling such
Person to satisfy any obligation (including any liability for a dividend, stock
liquidation payment or expense) or to assure a minimum equity, working capital
or other balance sheet condition in respect of any such obligation.  The amount
of any Assurance shall be an amount equal to the lesser of the stated or
determinable amount of the primary obligation in respect of which such Assurance
is made or, if not stated or determinable, the maximum reasonably anticipated
liability in respect thereof (assuming such Person is required to perform
thereunder) as determined by such Person in good faith.
"Bankruptcy Event" means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent or any Obligor Party, has taken any action in furtherance
of, or indicating its consent to, approval of, or acquiescence in, any such
proceeding or appointment; provided that a Bankruptcy Event shall not result
solely by virtue of any ownership interest, or the acquisition of any ownership
interest, in such Person by a Governmental Authority or instrumentality thereof
so long as such ownership interest does not result in or provide such Person
with immunity from the jurisdiction of courts within the United States or from
the enforcement of judgments or writs of attachment on its assets or permit such
Person (or such Governmental Authority or instrumentality) to reject, repudiate,
disavow or disaffirm any contracts or agreements made by such Person.
"Board" means the Board of Governors of the Federal Reserve System of the United
States (or any successor).
"Board of Directors" means, with respect to any Person, the board of directors
(or other governing body) of such Person (or of its (managing) general partner
or managing member, as the case may be), or any committee thereof duly
authorized to act on behalf of such board of directors (or other governing
body).
4

--------------------------------------------------------------------------------

"Borrower" has the meaning specified in the introductory paragraph of this
Agreement.
"Borrowing" means Loans of the same Type, made, converted or continued on the
same date and, in the case of Eurodollar Loans, as to which a single Interest
Period is in effect.
"Borrowing Request" means a request by the Borrower for the Initial Borrowing in
accordance with Section 2.02, which shall be substantially in the form of
Exhibit B and shall be signed by the Borrower.
"Business Day" means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurodollar Loan,
the term "Business Day" shall also exclude any day on which banks are not open
for dealings in Dollar deposits in the London interbank market.
"Capital Lease" means, as to any Person, any lease in respect of which the
rental obligation of such Person constitutes a Capitalized Lease Obligation.
"Capital Stock" means, with respect to any Person, any and all shares,
interests, rights to purchase, warrants, options, participations or other
equivalents (however designated) of such Person's equity, including all common
stock and preferred stock, common shares and preference shares, any limited or
general partnership interests and any limited liability company membership
interests.
"Capitalized Lease Obligation" means, with respect to any Person, the obligation
of such Person to pay rent or other amounts under a lease of (or other agreement
conveying the right to use) real or personal property that is required to be
classified and accounted for as a capital lease obligation on a balance sheet of
such Person under GAAP and, for purposes of this Agreement, the amount of such
obligation at any date shall be the capitalized amount thereof at such date,
determined in accordance with GAAP.
"Change in Law" means (a) the adoption or taking effect of any law, rule,
regulation or treaty, in each case, by any Governmental Authority after the date
of this Agreement, (b) any change in any law, rule, regulation or treaty or in
the administration, interpretation, implementation or application thereof, in
each case, by any Governmental Authority after the date of this Agreement or
(c) compliance by any Lender (or, for purposes of Section 2.12(b), by any
lending office of such Lender or by such Lender's holding company, if any) with
any request, rule, guideline or directive (whether or not having the force of
law), in each case, of any Governmental Authority made or issued after the date
of this Agreement; provided, however, that notwithstanding anything herein to
the contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act
(enacted July 21, 2010) and all requests, rules, guidelines or directives issued
thereunder, or issued in connection therewith, in each case by a Governmental
Authority and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a "Change in Law", regardless of the date enacted,
adopted or issued.
5

--------------------------------------------------------------------------------

"Change of Control" means an event or series of events by which: (a) in the case
of WIL‑Switzerland, (i) any "person" (as such term is used in Sections 13(d) and
14(d) of the Exchange Act as in effect on the Effective Date) or related persons
constituting a "group" (as such term is used in Rule 13d-5 under the Exchange
Act in effect on the Effective Date) is or becomes the "beneficial owner" (as
defined in Rules 13d-3 and 13d-5 under the Exchange Act, as in effect on the
Effective Date), directly or indirectly, of 50% or more of the total voting
power of the Voting Stock of the Weatherford Parent Company, except as a result
of a Redomestication; (ii) the shareholders of the Weatherford Parent Company
approve any plan of liquidation, winding up or dissolution of the Weatherford
Parent Company, except in connection with a Redomestication of the Weatherford
Parent Company; (iii) the Weatherford Parent Company conveys, transfers or
leases all or substantially all of its assets to any Person, except in
connection with a Redomestication of the Weatherford Parent Company; or (iv)
during any period of twelve consecutive months, individuals who, at the
beginning of such period, constituted the Board of Directors of the Weatherford
Parent Company (together with any new directors whose appointment or election by
such Board of Directors or whose nomination for election by the shareholders of
the Weatherford Parent Company, as applicable, was approved by a vote of not
less than a majority of the directors then still in office who were either
directors at the beginning of such period or whose appointment, election or
nomination for election was previously so approved) cease for any reason to
constitute a majority of the Board of Directors of the Weatherford Parent
Company then in office, but excluding from the foregoing clause any change in
the composition or membership of the Board of Directors of the Weatherford
Parent Company resulting solely from the addition thereto or removal therefrom
of directors to the extent necessary for the Weatherford Parent Company to
comply with the United States Sarbanes Oxley Act of 2002 or the rules and
regulations of any stock exchange on which the Weatherford Parent Company's
securities are listed, pursuant to the recommendation of the Weatherford Parent
Company's legal counsel; or (b) in the case of any other Obligor, except in a
transaction permitted by Section 8.02, the Weatherford Parent Company ceases to
own, after giving effect to such event or series of events, directly or
indirectly, 100% of the issued and outstanding Capital Stock of each class of
such Obligor.
"Change of Control Event" means (a) the execution of any definitive agreement
which when fully performed by the parties thereto, would result in a Change of
Control; or (b) the commencement of a tender offer pursuant to Section 14(d) of
the Exchange Act that would result in a Change of Control if completed.
"Charges" has the meaning specified in Section 11.14.
"Code" means the United States Internal Revenue Code of 1986, as amended, and
the regulations promulgated thereunder.
"Commitment" means, with respect to each Lender, the commitment of such Lender
to make Loans in an aggregate principal amount at any one time outstanding not
to exceed the amount set forth opposite such Lender's name on Schedule 2.01
under the caption "Commitment".
"Compliance Certificate" means a certificate of a Responsible Officer of
WIL‑Switzerland in the form of Exhibit E.
6

--------------------------------------------------------------------------------

"Consolidated Indebtedness" means, for any Person, at the date of any
determination thereof, Indebtedness of such Person and its Consolidated
Subsidiaries (other than Interest Rate Risk Indebtedness, Derivatives
Obligations, and contingent obligations in respect of letters of credit),
determined on a consolidated basis in accordance with GAAP.
"Consolidated Subsidiary" of any Person means any Subsidiary of such Person
whose financial condition and results of operations are required in accordance
with GAAP to be shown on a consolidated basis with the financial condition and
results of operations of such Person.  Unless the context otherwise clearly
requires, references in this Agreement to a "Consolidated Subsidiary" or the
"Consolidated Subsidiaries" refer to a Consolidated Subsidiary or the
Consolidated Subsidiaries of WIL-Switzerland.
"Credit Party" means the Administrative Agent or any Lender.
"Default" means the occurrence of any event which with the giving of notice or
the passage of time or both would become an Event of Default.
"Defaulting Lender" means any Lender that (a) has failed, within two Business
Days of the date required to be funded, to fund any portion of its Loans unless
such Lender notifies the Administrative Agent and the Borrower in writing that
such failure is the result of such Lender's good faith determination that one or
more conditions precedent to funding (each of which conditions precedent,
together with any applicable Default, shall be specifically identified in such
writing) has not been satisfied, or (b) has become, or whose Parent has become,
the subject of a Bankruptcy Event.
"Derivatives Obligations" means, as to any Person, all obligations of such
Person in respect of any swap transaction, forward rate transaction, commodity
swap, commodity option, interest rate option, foreign exchange transaction, cap
transaction, floor transaction, collar transaction, currency swap transaction,
cross-currency rate swap transaction, currency option or any other similar
transaction (including any option with respect to any of the foregoing
transactions) or any combination of the foregoing transactions, entered into in
the ordinary course of business of such Person for the purpose of hedging and
not for speculative purposes.
"Designated Persons" means a person or entity: (a) listed in the annex to, or
otherwise the subject of the provisions of, any Executive Order; (b) named as a
"Specially Designated National and Blocked Person" ("SDN") on the most current
list published by OFAC at its official website or any replacement website or
other replacement official publication of such list (the "SDN List"), or is
otherwise the subject of any Sanctions, Laws and Regulations; or (c) in which an
entity or person on the SDN List has 50% or greater ownership interest or that
is otherwise controlled by an SDN.
"Dollars", "dollars" and "$" means the lawful currency of the United States of
America.
"Effective Date" means May 1, 2013.
"ERISA" means the United States Employee Retirement Income Security Act of 1974,
as amended from time to time, and all rules, regulations, rulings and
interpretations adopted by the U.S. Department of Labor thereunder.
7

--------------------------------------------------------------------------------

"ERISA Affiliate" means (a) each member of a controlled group of corporations
and each trade or business (whether or not incorporated) under common control
which, together with WIL-Switzerland, would be treated as a single employer at
any time within the preceding six years under Section 414 of the Code and
(b) any Subsidiary of any of the Obligors.
"Eurodollar", when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.
"Event of Default" shall have the meaning specified in Section 9.01.
"Exchange Act" means the United States Securities Exchange Act of 1934, as
amended.
"Excluded Taxes" means, with respect to the Administrative Agent, any Lender or
any other recipient of any payment to be made by or on account of any obligation
of the Borrower or Guarantor under any Loan Document, (a) any taxes imposed on
(or measured by reference to, in whole or in part) its income, profits, capital
or net worth (but excluding withholding Taxes for purposes of this
subsection (a) only) by the United States of America, or by the jurisdiction
under the laws of which such recipient is organized or resident or in which its
principal office is located or, in the case of any Lender, in which its
applicable lending office is located, (b) any branch profits taxes imposed by
the United States of America or any similar tax imposed by any other
jurisdiction in which the Borrower, the Administrative Agent, any Lender or any
other such recipient is located or otherwise conducting business activity,
(c) in the case of a Lender (other than an assignee pursuant to an assignment
required by the Borrower under Section 4.03(b)), any withholding tax that is
imposed on amounts payable to such Lender at the time such Lender becomes a
party to this Agreement (or designates a new lending office) or would have been
so imposed if the Borrower were a United States corporation, or is attributable
to such Lender's failure to comply with Section 4.02(c) or 4.02(e), except to
the extent that such Lender (or its assignor, if any) was entitled, at the time
of designation of a new lending office (or assignment), to receive additional
amounts from the Borrower with respect to such withholding tax pursuant to
Section 4.02(a), (d) in the case of any Lender that becomes a party to this
Agreement after the date hereof (or designates a new lending office after the
date hereof) without the prior written consent of the Borrower to the extent
required by Section 11.05 (other than (i) a Lender that becomes a party to this
Agreement or designates a new lending office when an Event of Default has
occurred and is continuing, (ii) a Lender that designates a new lending office
after the date hereof pursuant to Section 4.03(a), (iii) an assignee pursuant to
an assignment by a Lender under Section 4.03(a) and (iv) an assignee pursuant to
an assignment required by the Borrower under Section 4.03(b)), any withholding
tax that is imposed on amounts payable to such Lender pursuant to any Loan
Document (and including any additional withholding tax that is imposed on
amounts payable to such Lender as a result of a change in treaty, law or
regulation), (e) in the case of a Lender, any withholding tax imposed on amounts
payable to such Lender immediately after it changes its jurisdiction of
organization and/or tax residency, except to the extent payments to, or for the
benefit of, such Lender were subject to a withholding tax for which an Obligor
was responsible immediately prior to the Lender's change in jurisdiction and/or
tax residency, and (f) any United States federal withholding Taxes imposed by
FATCA.
8

--------------------------------------------------------------------------------

"Executive Order" means an executive order issued by the President of the United
States of America.
"Existing Maturity Date" has the meaning specified in Section 2.18(c).
"Extension Effective Date" has the meaning specified in Section 2.18(b).
"FATCA" means Sections 1471 through 1474 of the Code and any regulations or
official interpretations thereof, whether issued before or after the Effective
Date.
"Federal Funds Effective Rate" means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published for such day by the Federal Reserve Bank
of New York on the next succeeding Business Day, or, if such rate is not so
published for any day that is a Business Day, the average (rounded upwards, if
necessary, to the next 1/100 of 1%) of the quotations for such day for such
transactions received by the Administrative Agent from three Federal funds
brokers of recognized standing reasonably selected by it.
"Foreign Lender" means any Lender that is organized under the laws of a
jurisdiction other than the United States of America or any State thereof.
"GAAP" means generally accepted accounting principles as in effect from time to
time as set forth in the opinions, statements and pronouncements of the
Accounting Principles Board of the American Institute of Certified Public
Accountants and the Financial Accounting Standards Board.
"Governmental Authority" means the government of the United States of America,
any State of the United States, Switzerland, Bermuda, the Republic of Hungary or
any other nation and any political subdivision of any of the foregoing, whether
state or local, and any central bank, agency, authority, instrumentality,
regulatory body, department, commission, board, bureau, court, tribunal or other
entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supranational bodies such as the European Union or the European Central Bank).
"Guarantors" means WIL-Switzerland, WILLC, HOC, WCMS and each other Person that
becomes a party to the Guaranty Agreement pursuant to Section 8.02 (an
"Additional Guarantor") (unless, in the case of WILLC, HOC, WCMS and each
Additional Guarantor, such Person (i) ceases to exist in accordance with
Section 8.02 or (ii) has been released and discharged from its obligations under
the Guaranty Agreement pursuant to Section 8 thereof and such obligations have
not been reinstated), and "Guarantor" means any of the foregoing.
"Guaranty Agreement" means the Guaranty Agreement dated as of the date hereof
made by WIL-Switzerland, WILLC, HOC and WCMS in favor of the Credit Parties,
pursuant to which WIL‑Switzerland, WILLC, HOC and WCMS, jointly and severally,
guarantee the Obligations.
"HOC" means Weatherford Liquidity Management Hungary Limited Liability Company,
a Hungarian limited liability company.
9

--------------------------------------------------------------------------------

"Indebtedness" means (without duplication), with respect to any Person, (a) any
liability of such Person (i) for borrowed money (whether or not the recourse of
the lender is to the whole of the assets of such Person or only to a portion
thereof), or under any reimbursement obligation relating to a letter of credit,
bankers' acceptance or note purchase facility, (ii) evidenced by a bond, note,
debenture or similar instrument, (iii) for the balance deferred and unpaid of
the purchase price for any property or any obligation upon which interest
charges are customarily paid (except for trade payables arising in the ordinary
course of business), or (iv) for the payment of money relating to the principal
portion of any Capitalized Lease Obligation; (b) any obligation of any Person
secured by (or for which the holder of such obligation has an existing right,
contingent or otherwise, to be secured by) a consensual Lien on property owned
or acquired, whether or not any obligation secured thereby has been assumed, by
such Person; (c) all net obligations of such Person as of the date of a required
calculation of any Derivatives Obligations; (d) all Assurances of such Person of
the Indebtedness of any other Person (including, for the avoidance of doubt, any
Subsidiary or other Affiliate of such Person or any third party that is not
affiliated with such Person) of the type referred to in clause (a) or (c); (e)
Interest Rate Risk Indebtedness of such Person; and (f) any amendment,
supplement, modification, deferral, renewal, extension or refunding of any
liability of the types referred to above.
"Indemnified Taxes" means any Taxes other than Excluded Taxes and Other Taxes.
"Indemnitee" has the meaning specified in Section 11.04.
"Index Debt" means senior, unsecured, long-term indebtedness for borrowed money
of the Borrower that is not guaranteed by any other Person (other than
WIL-Switzerland and WILLC) or subject to any other credit enhancement.
"Initial Borrowing" means the borrowing of the Loans from the Lenders on the
Effective Date pursuant to Section 2.01(a).
"Interest Election Request" means a request by the Borrower to convert or
continue a Loan in accordance with Section 2.05, which, if in writing, shall be
substantially in the form of Exhibit C.
"Interest Payment Date" means (a) with respect to any ABR Loan, the last day of
each March, June, September and December, and (b) with respect to any Eurodollar
Loan, the last day of the Interest Period applicable to the Borrowing of which
such Loan is a part and, in the case of a Eurodollar Borrowing with an Interest
Period of more than three months' duration, each day prior to the last day of
such Interest Period that occurs at intervals of three months' duration after
the first day of such Interest Period.
"Interest Period" means, with respect to a Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter, as the Borrower may elect; provided that (i) if any Interest Period
would end on a day other than a Business Day, such Interest Period shall be
extended to the next succeeding Business Day unless such next succeeding
Business Day would fall in the next calendar month, in which case such Interest
Period shall end on the next preceding Business Day, and (ii) any Interest
Period pertaining to a Eurodollar Borrowing that commences on the last Business
Day of a calendar month (or on a day for which there is no numerically
corresponding day in the last calendar month of such Interest Period) shall end
on the last Business Day of the last calendar month of such Interest Period.
 For purposes hereof, the date of a Borrowing initially shall be the date on
which such Borrowing is made and thereafter shall be the effective date of the
most recent conversion or continuation of such Borrowing.
10

--------------------------------------------------------------------------------

"Interest Rate Risk Indebtedness" means, with respect to any Person, all payment
obligations and Indebtedness of such Person with respect to the program for the
hedging of interest rate risk provided for in any interest rate swap agreement,
interest rate cap agreement, interest rate collar agreement or similar
arrangement entered into by such Person for the purpose of reducing its exposure
to interest rate fluctuations and not for speculative purposes, as from time to
time amended, modified, restated or supplemented.
"ISDA" means the International Swaps and Derivatives Association, Inc.
"JPMorgan" means JPMorgan Chase Bank, N.A. and its successors.
"Lead Arrangers" means J.P. Morgan Securities LLC and Deutsche Bank Securities
Inc.
"Lenders" means the Persons listed in Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption, other
than any such Person that ceases to be a party hereto pursuant to an Assignment
and Assumption.
"LIBO Rate" means, with respect to any Eurodollar Borrowing for any Interest
Period, the rate appearing on Page LIBOR01 of the Reuters screen (or on any
successor or substitute page of such service, or any successor or substitute for
such service, providing rate quotations comparable to those currently provided
on such page of such service, as determined by the Administrative Agent from
time to time for purposes of providing quotations of interest rates applicable
to dollar deposits in the London interbank market) at approximately 11:00 a.m.,
London time, two Business Days prior to the commencement of such Interest
Period, as the rate for dollar deposits with a maturity equal to such Interest
Period.  In the event that such rate is not available at such time for any
reason, then the "LIBO Rate" with respect to such Eurodollar Borrowing for such
Interest Period shall be the rate at which dollar deposits of $5,000,000 and for
a maturity equal to such Interest Period are offered by the principal London
office of the Administrative Agent in immediately available funds in the London
interbank market at approximately 11:00 a.m., London time, two Business Days
prior to the commencement of such Interest Period.
"Lien" means any lien, mortgage, pledge, assignment (including any assignment of
rights to receive payments of money), security interest, charge or encumbrance
of any kind including any conditional sale or other title retention agreement or
any lease (excluding, however, any lease that is not a Capital Lease) in the
nature thereof (whether voluntary or involuntary and whether imposed or created
by operation of law or otherwise), and any agreement to give a lien, mortgage,
pledge, assignment (including any assignment of rights to receive payments of
money), security interest, charge or other encumbrance of any kind; provided
that "Lien" shall not include or cover (i) setoff rights and other standard
arrangements for netting payment obligations in the settlement of obligations,
arising under ISDA standard documents or otherwise customary in swap or hedging
transactions; and (ii) setoff rights of banks party to Derivatives Obligations
which rights arise in the ordinary course of customary banking relationships.
11

--------------------------------------------------------------------------------

"Loan" has the meaning specified in Section 2.01(a).
"Loan Documents" means, collectively, this Agreement, any Notes issued pursuant
to this Agreement, the Guaranty Agreement, all instruments, certificates and
agreements now or hereafter executed or delivered by any Obligor to the
Administrative Agent or any Lender pursuant to or in connection with any of the
foregoing, and all amendments, modifications, renewals, extensions, increases
and rearrangements of, and substitutions for, any of the foregoing.
"Material Adverse Effect" means, relative to any occurrence of whatever nature
(including any adverse determination in any litigation, arbitration or
governmental investigation or proceeding) and after taking into account actual
insurance coverage and effective indemnification with respect to such
occurrence, (a) a material adverse effect on the financial condition, business
or operations of WIL-Switzerland and its Subsidiaries, taken as a whole, or
(b) the impairment of (i) the ability of the Obligors to collectively perform
their payment or other material obligations hereunder or under the Notes and
other Loan Documents or (ii) the ability of the Administrative Agent or the
Lenders to realize the material benefits intended to be provided by the Obligors
under the Loan Documents.
"Material Subsidiary" means, at any date, any Consolidated Subsidiary of
WIL‑Switzerland that, together with its own Consolidated Subsidiaries, either
(a) has total assets in excess of 5% of the total assets of WIL-Switzerland and
its Consolidated Subsidiaries or (b) has gross revenues in excess of 5% of the
consolidated gross revenues of WIL-Switzerland and its Consolidated Subsidiaries
based, in each case, on the most recent audited consolidated financial
statements of WIL-Switzerland.  Notwithstanding the foregoing, for so long as
any of WILLC, HOC and WCMS is a Guarantor, such Subsidiary shall be deemed to be
a Material Subsidiary.
"Maturity Date" means April 30, 2014, and for any Lender agreeing to extend the
Maturity Date pursuant to Section 2.18, April 29, 2015.
"Maximum Rate" has the meaning specified in Section 11.14.
"Moody's" means Moody's Investors Service, Inc., or any successor to the rating
agency business thereof.
"Multiemployer Plan" means any plan covered by Title IV of ERISA which is a
"multiemployer plan" (as such term is defined in Section 4001(a)(3) of ERISA).
"Net Worth" means, for any Person, at the date of any determination thereof, on
a consolidated basis, the sum of (a) the par value or stated value of its
Capital Stock, plus (b) capital in excess of par or stated value of shares of
its Capital Stock, plus (or minus in the case of a deficit) (c) retained
earnings or accumulated deficit, as the case may be, plus (d) any other account
which, in accordance with GAAP, constitutes stockholders' equity, but excluding
(i) any treasury stock and (ii) the effects upon net worth resulting from the
translation of foreign currency-denominated assets and liabilities into Dollars.
12

--------------------------------------------------------------------------------

"New Parent" has the meaning specified in clause (c) of the definition of the
term "Redomestication".
"Non-Extending Lender" means, with respect to any extension of the Maturity Date
pursuant to Section 2.18, any Lender that has not consented to or has been
deemed not to have consented to such extension pursuant to Section 2.18.
"Note" means a promissory note made by the Borrower in favor of a Lender
evidencing the Loan made by such Lender, substantially in the form of Exhibit D.
"Obligations" means, as at any date of determination thereof, the sum of the
following:  (a) the aggregate principal amount of, and all unpaid interest on,
Loans outstanding hereunder on such date, plus (b) all other outstanding
liabilities, obligations and indebtedness of the Borrower under any Loan
Document on such date.
"Obligors" means the Borrower and the Guarantors, and "Obligor" means any of
them.
"Obligor Parties" means the Borrower and WIL-Switzerland, and "Obligor Party"
means any of them.
"OFAC" means the Office of Foreign Assets Control of the U.S. Department of the
Treasury.
"Other Taxes" means any and all present or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies, other than
Excluded Taxes, arising from any payment made hereunder or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement, but
only to the extent that any of the foregoing is imposed by (i) Bermuda, the
United States or any other jurisdiction in which the Borrower is organized or is
resident for tax purposes or any other jurisdiction in which the Borrower is
Redomesticated or is resident for tax purposes with respect to a Foreign Lender,
or (ii) Bermuda or any other jurisdiction in which the Borrower is organized or
is resident for tax purposes or any other jurisdiction (other than the United
States) in which the Borrower is Redomesticated or is resident for tax purposes
with respect to a Lender which is not a Foreign Lender.
"Parent" means, with respect to any Lender, any Person as to which such Lender
is, directly or indirectly, a subsidiary.
"Participant" has the meaning specified in Section 11.05(c).
"PATRIOT Act" has the meaning specified in Section 11.18.
"PBGC" means the Pension Benefit Guaranty Corporation or any entity succeeding
to any or all of its functions under ERISA.
13

--------------------------------------------------------------------------------

"Permitted Liens" means, without duplication,
(a)            Liens, not otherwise permitted under any other provision of this
definition, securing Indebtedness permitted under this Agreement in an aggregate
principal amount at any time outstanding which does not exceed 15% of
WIL-Switzerland's Net Worth;
(b)            Liens for Taxes or unpaid utilities (i) not yet delinquent or
which can thereafter be paid without penalty, (ii) which are being contested in
good faith by appropriate proceedings (provided that, with respect to Taxes
referenced in this clause (ii), adequate reserves with respect thereto are
maintained on the books of WIL‑Switzerland or its Subsidiaries, to the extent
required by GAAP) or (iii) imposed by any foreign Governmental Authority and
attaching solely to assets with a fair market value not in excess of $50,000,000
in the aggregate at any one time;
(c)            carriers', warehousemen's, mechanics', materialmen's, repairmen's
or other like Liens arising in the ordinary course of business and not overdue
for a period of more than 60 days or which are being contested in good faith by
appropriate proceedings and for which adequate reserves have been made to the
extent required by GAAP;
(d)            pledges or deposits made in compliance with, or deemed trusts
arising in connection with, workers' compensation, unemployment insurance, old
age benefits, pension, employment or other social security laws or regulations;
(e)            easements, rights-of-way, use restrictions, minor defects or
irregularities in title, reservations (including reservations in any original
grant from any government of any land or interests therein and statutory
exceptions to title) and other similar encumbrances incurred in the ordinary
course of business which, in the aggregate, are not substantial in amount and
which do not in any case materially detract from the value of the property
subject thereto or materially interfere with the ordinary conduct of the
business of WIL-Switzerland or any of its Subsidiaries;
(f)            judgment and attachment Liens not giving rise to an Event of
Default or Liens created by or existing from any litigation or legal proceeding
that are currently being contested in good faith by appropriate proceedings,
promptly instituted and diligently conducted, and for which adequate reserves
have been made to the extent required by GAAP;
(g)            Liens on the assets (and related insurance proceeds) of any
entity or asset (and related insurance proceeds) existing at the time such asset
or entity is acquired by WIL-Switzerland or any of its Subsidiaries, whether by
merger, amalgamation, consolidation, purchase of assets or otherwise; provided
that (i) such Liens are not created, incurred or assumed by such entity in
contemplation of such entity's being acquired by WIL-Switzerland or any of its
Subsidiaries, (ii) such Liens do not extend to any other assets of
WIL-Switzerland or any of its Subsidiaries and (iii) the Indebtedness secured by
such Liens is permitted pursuant to this Agreement;
14

--------------------------------------------------------------------------------

(h)            Liens securing Indebtedness of WIL-Switzerland or its
Subsidiaries not prohibited by Section 8.04 incurred to finance the acquisition
of fixed or capital assets, provided that (i) such Liens shall be created not
more than 90 days after the acquisition of such fixed or capital assets,
(ii) such Liens do not at any time encumber any property (other than proceeds
from associated insurances and proceeds of, improvements, accessions and
upgrades to, and related contracts, intangibles and other assets incidental to
or arising from, the property so acquired and the Capital Stock of Subsidiaries
that own directly or indirectly the property so acquired) other than the
property financed by such Indebtedness and (iii) the Liens are not modified to
secure other Indebtedness and the amount of Indebtedness secured thereby is not
increased;
(i)            Liens incurred to secure the performance of tenders, bids,
leases, statutory obligations, surety and appeal bonds, government contracts,
performance and return-of-money bonds and other obligations of a like nature
incurred in the ordinary course of business (exclusive of obligations for the
payment of borrowed money);
(j)            leases or subleases granted to others not interfering in any
material respect with the business of WIL-Switzerland or any of its
Subsidiaries;
(k)            Liens to secure obligations arising from statutory or regulatory
requirements;
(l)            any interest or title of a lessor in property (and proceeds
(including proceeds from insurance) of, and improvements, accessions and
upgrades to, such property) subject to any Capitalized Lease Obligation or
operating lease which obligation or lease, in each case, is permitted under this
Agreement;
(m)            Liens in favor of collecting or payor banks having a right of
setoff, revocation, refund or chargeback with respect to money or instruments of
WIL‑Switzerland or any of its Subsidiaries on deposit with or in possession of
such bank;
(n)            extensions, renewals and replacements of any Lien permitted by
any of the preceding clauses, so long as (i) the principal amount of any debt
secured thereby is not increased (other than to the extent of any amounts
incurred to pay costs of any such extension, renewal or replacement) and
(ii) such Lien does not extend to any additional assets (other than improvements
and accessions to, and replacements of, the assets originally subject to such
Lien); and
(o)            Liens securing interest rate, commodity or foreign exchange
hedging obligations incurred in the ordinary course of business and not for
speculative purposes; provided that the aggregate amount of all such obligations
secured by such Liens shall not at any time exceed $250,000,000.
"Person" means any individual, corporation, company, limited or general
partnership, limited liability company, joint venture, association, joint stock
company, trust, unincorporated organization or other entity, or any Governmental
Authority.
15

--------------------------------------------------------------------------------

"Plan" means an employee pension benefit plan, as defined in Section 3(2) of
ERISA, which is covered by Title IV of ERISA or subject to the minimum funding
standards under Section 430 of the Code or Section 303 of ERISA and at any time
within the preceding six years has been (a) sponsored, maintained or contributed
to by WIL-Switzerland or any ERISA Affiliate for employees of WIL-Switzerland or
any ERISA Affiliate or (b) maintained pursuant to a collective bargaining
agreement or any other arrangement under which more than one employer makes
contributions and to which WIL-Switzerland or any ERISA Affiliate is then making
or accruing an obligation to make contributions.
"Prime Rate" means the rate of interest per annum publicly announced from time
to time by the Reference Bank as its prime rate in effect at its principal
office in New York City; each change in the Prime Rate shall be effective from
and including the date such change is publicly announced by the Reference Bank
as being effective.
"Principal Financial Officer" means, with respect to any Obligor Party, the
chief financial officer, the treasurer or the principal accounting officer of
such Obligor Party.
"Redomestication" means:
(a)            any amalgamation, merger, plan or scheme of arrangement, exchange
offer, business combination, reincorporation, reorganization, consolidation or
similar action of the Weatherford Parent Company with or into any other person
(as such term is used in Section 13(d) of the Exchange Act), or of any other
person (as such term is used in Section 13(d) of the Exchange Act) with or into
the Weatherford Parent Company, or the sale, distribution or other disposition
(other than by lease) of all or substantially all of the properties or assets of
the Weatherford Parent Company and its Subsidiaries taken as a whole to any
other person (as such term is used in Section 13(d) of the Exchange Act),
(b)            any continuation, discontinuation, domestication,
redomestication, amalgamation, merger, plan or scheme of arrangement, exchange
offer, business combination, reincorporation, reorganization consolidation or
similar action of the Weatherford Parent Company, pursuant to the law of the
jurisdiction of its organization and of any other jurisdiction, or
(c)            the formation of a Person that becomes, as part of the
transaction or series of related transactions, the direct or indirect owner of
100% of the voting shares of the Weatherford Parent Company (the "New Parent"),
if, as a result thereof,
(x)            in the case of any action specified in clause (a), the entity
that is the surviving, resulting or continuing Person in such amalgamation,
merger, plan or scheme of arrangement, exchange offer, business combination,
reincorporation, reorganization, consolidation or similar action, or the
transferee in such sale, distribution or other disposition,
(y)            in the case of any action specified in clause (b), the entity
that constituted the Weatherford Parent Company immediately prior thereto (but
disregarding for this purpose any change in its jurisdiction of organization),
or
(z)            in the case of any action specified in clause (c), the New Parent
16

--------------------------------------------------------------------------------

(in any such case the "Surviving Person") is a corporation or other entity,
validly incorporated or formed and existing in good standing (to the extent the
concept of good standing is applicable) under the laws of the State of Delaware
or another State of the United States or under the laws of the United Kingdom,
The Kingdom of the Netherlands or another member country of the European Union
or (with the consent of the Required Lenders, such consent not to be
unreasonably withheld) under the laws of any other jurisdiction, provided that
(I) each class of Capital Stock of the Surviving Person issued and outstanding
immediately following such action, and giving effect thereto, shall be
beneficially owned by substantially the same Persons, in substantially the same
percentages, as was the Capital Stock of the entity constituting the Weatherford
Parent Company immediately prior thereto (provided that in no event shall a
Change of Control (disregarding the phrase "except as a result of a
Redomestication" contained in clause (a)(i) of the definition of "Change of
Control" for these purposes) result from any of the actions specified in clauses
(a) through (c) above) and (II) the Surviving Person shall have delivered to the
Administrative Agent:
(i)            a certificate to the effect that, both before and after giving
effect to such transaction, no Default or Event of Default exists,
(ii)            an opinion, reasonably satisfactory in form, scope and substance
to the Administrative Agent, of counsel reasonably satisfactory to the
Administrative Agent, addressing such matters in connection with the
Redomestication as the Administrative Agent or any Lender may reasonably
request,
(iii)            if applicable, the documents required by Section 8.02(c); and
(iv)            if the Surviving Person is the New Parent, (A) an instrument
whereby such Person unconditionally guarantees the Obligations for the benefit
of the Credit Parties and (y) an instrument whereby such Person becomes a party
to this Agreement and assumes all rights and obligations hereunder of the entity
constituting the Weatherford Parent Company immediately prior to the
transactions described above, in each case in form and substance reasonably
satisfactory to the Administrative Agent.
"Reference Bank" means JPMorgan (for so long as it is the Administrative Agent)
or any successor administrative agent pursuant to Article X hereto.
"Register" has the meaning specified in Section 11.05(b)(iv).
"Regulation D" means Regulation D of the Board (respecting reserve
requirements), as the same is from time to time in effect, and all official
rulings and interpretations thereunder or thereof.
"Regulation T" means Regulation T of the Board (respecting eligible securities
and margin requirements), as the same is from time to time in effect, and all
official rulings and interpretations thereunder or thereof.
"Regulation U" means Regulation U of the Board (respecting margin credit
extended by banks), as the same is from time to time in effect, and all official
rulings and interpretations thereunder or thereof.
17

--------------------------------------------------------------------------------

"Regulation X" means Regulation X of the Board (respecting borrowers who obtain
margin credit), as the same is from time to time in effect, and all official
rulings and interpretations thereunder or thereof.
"Related Parties" means, with respect to any specified Person, such Person's
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person's Affiliates.
"Reportable Event" means an event described in Section 4043(c) of ERISA with
respect to a Plan as to which the 30‑day notice requirement has not been waived
by the PBGC.
"Required Lenders" means, at any time, (a) prior to the funding of the Loans,
Lenders having more than fifty percent (50%) of the Aggregate Commitments and
(b) thereafter, Lenders holding more than fifty percent (50%) of the aggregate
principal amount of the Loans at such time; provided that (x) prior to the
funding of the Loans, the Commitment of any Defaulting Lender shall be excluded
for purposes of making a determination of Required Lenders and (y) thereafter,
the principal amount of the Loan made by any Defaulting Lender shall be excluded
for purposes of making a determination of Required Lenders.
"Requirement of Law" means, as to any Person, any law, treaty, rule or
regulation or determination of an arbitrator or a court or other Governmental
Authority, in each case applicable to or binding upon such Person or any of its
property or to which such Person or any of its property is subject.
"Responsible Officer" means, with respect to any Obligor, the president, the
chief financial officer, the treasurer, the principal accounting officer or any
vice president with responsibility for financial or accounting matters of such
Obligor, or an individual specifically authorized by the Board of Directors of
such Obligor to sign on behalf of such Obligor.
"Revolver Compliance Certificate" means a certificate of a Responsible Officer
of WIL‑Switzerland in the form of Exhibit G to the Revolving Credit Agreement to
be delivered from time to time to JPMorgan Chase, N.A., as administrative agent
thereunder, pursuant to Section 7.01 of the Revolving Credit Agreement.
"Revolving Credit Agreement" means that certain Credit Agreement dated as of
October 15, 2010, by and among JPMorgan Chase Bank, N.A., as administrative
agent thereunder, the lenders named therein, and Borrower, HOC, WCMS and
WIL-Switzerland, as it may from time to time be amended, modified, restated or
supplemented.
"S&P" means Standard & Poor's Financial Services LLC, a subsidiary of The
McGraw-Hill Companies, Inc., or any successor to the ratings agency business
thereof.
"Sanctions, Laws and Regulations" means (i) any sanctions, prohibitions or
requirements imposed by any Executive Order or by any sanctions program
administered by OFAC and (ii) any sanctions measures imposed by the United
Nations Security Council, European Union or the United Kingdom.
18

--------------------------------------------------------------------------------

"SEC" means the United States Securities and Exchange Commission, or any
governmental authority succeeding to the functions of said Commission.
"Specified Obligor" means any Obligor other than WIL-Switzerland, the Borrower
and WILLC (to the extent WILLC is an Obligor).
"Statutory Reserve Rate" means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject for
eurocurrency funding (currently referred to as "Eurocurrency Liabilities" in
Regulation D of the Board).  Such reserve percentages shall include those
imposed pursuant to such Regulation D.  Eurodollar Loans shall be deemed to
constitute eurocurrency funding and to be subject to such reserve requirements
without benefit of or credit for proration, exemptions or offsets that may be
available from time to time to any Lender under such Regulation D or any other
comparable regulation.  The Statutory Reserve Rate shall be adjusted
automatically on and as of the effective date of any change in any reserve
percentage.
"Subsidiary" of a Person means (a) a company or corporation a majority of whose
Voting Stock is at the time, directly or indirectly, owned by such Person, by
one or more subsidiaries of such Person or by such Person and one or more
subsidiaries of such Person, (b) a partnership in which such Person or a
subsidiary of such Person is, at the date of determination, a general or limited
partner of such partnership, but only if such Person or its subsidiary is
entitled to receive more than 50% of the assets of such partnership upon its
dissolution, or (c) any other Person (other than a corporation or partnership)
in which such Person, directly or indirectly, at the date of determination
thereof, has (i) at least a majority ownership interest or (ii) the power to
elect or direct the election of a majority of the directors or other governing
body of such Person.  Unless the context otherwise clearly requires, references
in this Agreement to a "Subsidiary" or the "Subsidiaries" refer to a Subsidiary
or the Subsidiaries of WIL-Switzerland.
"Surviving Person" has the meaning specified in the definition of
"Redomestication".
"Taxes" means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.
"Total Capitalization" means, for any Person, at the date of determination
thereof, the sum of (a) Consolidated Indebtedness of such Person plus (b) Net
Worth of such Person.
"Type", when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.
"Voting Stock" means, with respect to any Person, securities of any class or
classes of Capital Stock in such Person entitling holders thereof (whether at
all times or only so long as no senior class of stock has voting power by reason
of any contingency) to vote in the election of members of the Board of Directors
or other governing body of such Person.
19

--------------------------------------------------------------------------------

"WCMS" means Weatherford Capital Management Services Limited Liability Company,
a Hungarian limited liability company.
"Weatherford Customer Services" means the provision of equipment (including the
manufacturing, shipment, installation, servicing or removal thereof) and
services to the oil field services industry, and pipeline and specialty
services.
"Weatherford Parent Company" means WIL-Switzerland or, if a Redomestication has
occurred subsequent to the date hereof and prior to the event in question on the
date of determination, the Surviving Person resulting from such prior
Redomestication.
"Wholly‑Owned Subsidiary" of a Person means a Subsidiary of which all issued and
outstanding Capital Stock (excluding directors' qualifying shares or similar
jurisdictional requirements) is directly or indirectly owned by such Person.
 Unless the context otherwise clearly requires, references in this Agreement to
a "Wholly-Owned Subsidiary" or the "Wholly-Owned Subsidiaries" refer to a
Wholly-Owned Subsidiary or Wholly-Owned Subsidiaries of WIL-Switzerland.
"WILLC" means Weatherford International, LLC, a Delaware limited liability
company.
"WIL-Switzerland" has the meaning specified in the introductory paragraph of
this Agreement.
"Withholding Agent" means each Obligor and/or the Administrative Agent, as
applicable.
SECTION 1.02. Types of Borrowings.  Borrowings hereunder are distinguished by
"Type".  The "Type" of a Loan refers to the determination whether such Loan is a
part of a Loan bearing interest at the Adjusted LIBO Rate or at the Alternate
Base Rate.
SECTION 1.03. Accounting Terms; Changes in GAAP.  All accounting and financial
terms used herein and not otherwise defined herein and the compliance with each
covenant contained herein which relates to financial matters shall be determined
in accordance with GAAP applied on a consistent basis, except to the extent that
a deviation therefrom is expressly stated.  Should there be a change in GAAP
from that in effect on the Effective Date, such that the defined terms set forth
in Section 1.01 or the covenants set forth in Article VIII would then be
calculated in a different manner or with different components or would render
the same not meaningful criteria for evaluating the matters contemplated to be
evidenced by such covenants, (a) the Borrower, WIL-Switzerland and the Lenders
agree to negotiate in good faith and enter into an amendment to this Agreement
in order to conform the defined terms set forth in Section 1.01 or the covenants
set forth in Article VIII, or both, in such respects as shall reasonably be
deemed necessary by the Required Lenders and acceptable to the Obligor Parties
so that the criteria for evaluating the matters contemplated to be evidenced by
such covenants are substantially the same criteria as were effective prior to
any such change in GAAP, and (b) the Obligor Parties shall be deemed to be in
compliance with such covenants until the date of execution of such amendment, if
and to the extent that the Obligor Parties would have been in compliance
therewith under GAAP as in effect immediately prior to such change.
 Notwithstanding any change in GAAP that may occur after the Effective Date with
respect to the accounting classification of obligations in respect of leases
that would have been classified as operating leases in accordance with GAAP as
in effect on the Effective Date, such obligations will in no event be deemed to
constitute Indebtedness for purposes of compliance with the covenants set forth
in Article VIII.
20

--------------------------------------------------------------------------------

SECTION 1.04. Interpretation.
(a)            In this Agreement, unless a clear contrary intention appears:
(i)
the singular number includes the plural number and vice versa;

(ii)
any reference to any gender includes each other gender;

(iii)
the words "herein," "hereof" and "hereunder" and other words of similar import
refer to this Agreement as a whole and not to any particular Article, Section or
other subdivision;

(iv)
unless the context indicates otherwise, any reference to any Person includes
such Person's successors and assigns, including any Person that becomes a
successor to WIL-Switzerland, the Borrower or WILLC as a result of a
Redomestication, and reference to a Person in a particular capacity excludes
such Person in any other capacity or individually, provided that nothing in this
clause (iv) is intended to authorize any assignment not otherwise permitted by
this Agreement;

(v)
except as expressly provided to the contrary herein, any reference to any
agreement, document or instrument (including this Agreement) means such
agreement, document or instrument as amended, supplemented or modified and in
effect from time to time (subject to any restrictions on such amendments,
supplements or modifications set forth herein or in any other Loan Document),
and any reference to any Note or other note includes any note issued pursuant
hereto in extension or renewal thereof and in substitution or replacement
therefor;

(vi)
unless the context indicates otherwise, any reference to any Article, Section,
page, Schedule or Exhibit means such Article, Section or page hereof or such
Schedule or Exhibit hereto;

(vii)
the word "including" (and with correlative meaning "include") shall be deemed to
be followed by the phrase "without limitation" and the term "or" is not
exclusive;

(viii)
with respect to the determination of any period of time, except as expressly
provided to the contrary, the word "from" means "from and including" and the
word "to" means "to but excluding";

(ix)
the word "will" shall be construed to have the same meaning and effect as the
word "shall";

21

--------------------------------------------------------------------------------

(x)
reference to any law, rule or regulation means such as amended, modified,
codified or reenacted, in whole or in part, and in effect from time to time.

(b)            The Article and Section headings herein and in the Table of
Contents are for convenience only and shall not affect the construction hereof.
(c)            No provision of this Agreement shall be interpreted or construed
against any Person solely because that Person or its legal representative
drafted such provision.
(d)            Unless otherwise specified herein, (i) all dollar amounts
expressed herein shall refer to Dollars and (ii) for purposes of calculating
compliance with the terms of this Agreement and the other Loan Documents
(including for purposes of calculating compliance with the covenants), each
obligation or calculation shall be converted to its Dollar equivalent.
 
ARTICLE II
COMMITMENTS; LOANS
SECTION 2.01. Loans.
(a)            Subject to the terms and conditions set forth herein, each Lender
agrees to make a single term loan denominated in Dollars to the Borrower (each
such loan, a "Loan" and, collectively, the "Loans"), on the Effective Date in a
principal amount equal to such Lender's Commitment.  The Borrower may make only
one borrowing of Loans hereunder, which shall consist of Loans requested to be
made simultaneously by the Lenders on the Effective Date in accordance with
their respective Applicable Percentages, provided that the initial borrowing of
Loans hereunder may consist of more than one Type.  Amounts borrowed under this
Section 2.01(a) and repaid or prepaid may not be reborrowed.
(b)            The failure of any Lender to make any Loan required to be made by
it shall not relieve any other Lender of its obligations hereunder; provided
that the Commitments of the Lenders are several and no Lender shall be
responsible for any other Lender's failure to make its Loan as required.
(c)            Subject to Section 2.11, each Borrowing shall be comprised
entirely of ABR Loans or Eurodollar Loans as the Borrower may request in
accordance herewith.  Each Lender at its option may make any Eurodollar Loan by
causing any domestic or foreign branch or Affiliate of such Lender to make such
Loan; provided that any exercise of such option shall not affect the obligation
of the Borrower to repay such Loan in accordance with the terms of this
Agreement.
(d)            At the commencement of each Interest Period for any Eurodollar
Borrowing, such Borrowing shall be in an aggregate amount that is an integral
multiple of $1,000,000 and not less than $10,000,000.  At the time that each ABR
Borrowing is made, such ABR Borrowing shall be in an aggregate amount that is an
integral multiple of $1,000,000 and not less than $10,000,000.  Borrowings of
more than one Type may be outstanding at the same time; provided that there
shall not at any time be more than a total of ten Eurodollar Borrowings
outstanding.
22

--------------------------------------------------------------------------------

(e)            Notwithstanding any other provision of this Agreement, the
Borrower shall not be entitled to elect to convert or continue any Borrowing if
the Interest Period requested with respect thereto would end after the Maturity
Date.
 
SECTION 2.02. Requests for Initial Borrowing of Loans.  To request the Initial
Borrowing, the Borrower shall notify the Administrative Agent (and the
Administrative Agent shall promptly thereafter notify the Lenders) of such
request in writing (a) in the event the Loans are to be made initially as
Eurodollar Loans, not later than 11:00 a.m., New York City time, two Business
Days before the Effective Date, or (b) in the event the Loans are to be made
initially as ABR Loans, not later than 11:00 a.m., New York City time, on the
Effective Date.  Such Borrowing Request shall be irrevocable and shall specify
the following information in compliance with Section 2.01:
(i)
the aggregate principal amount of the Initial Borrowing, which shall be
$300,000,000;

(ii)
the date of the Initial Borrowing, which shall be the Effective Date;

(iii)
whether the Loans are to be made as an ABR Borrowing or one or more Eurodollar
Borrowings or a combination thereof;

(iv)
in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term "Interest Period"; and

(v)
the location and number of the account of the Borrower to which funds are to be
disbursed, which shall comply with the requirements of Section 2.04.

If no election as to the Type of Borrowing is specified, then the Loans shall be
made as an ABR Borrowing.  If no Interest Period is specified with respect to
any requested Eurodollar Borrowing, then the Borrower shall be deemed to have
selected an Interest Period of one month's duration.  Promptly following receipt
of the Borrowing Request in accordance with this Section, the Administrative
Agent shall advise each Lender of the details thereof and of the amount of such
Lender's Loan to be made as part of the Initial Borrowing.
SECTION 2.03. [RESERVED]
SECTION 2.04. Funding of Borrowings.
(a)            Each Lender shall make the Loan to be made by it hereunder on the
Effective Date thereof by wire transfer of immediately available funds (i) by
12:00 noon, New York City time, in the event the Initial Borrowing consists of
Eurodollar Loans and (ii) by 1:00 p.m., New York City time, in the event the
Initial Borrowing consists of ABR Loans, to the account of the Administrative
Agent most recently designated by it for such purpose by notice to the Lenders.
 The Administrative Agent shall make such Loans available to the Borrower by
promptly crediting the amounts so received in like funds to an account of the
Borrower designated by the Borrower in the Borrowing Request.
23

--------------------------------------------------------------------------------

(b)            Unless the Administrative Agent shall have received notice from a
Lender prior to the Effective Date (or, in the event the Loans are to be made
initially as ABR Loans, prior to 12:00 noon, New York City time, on the
Effective Date) that such Lender shall not make available to the Administrative
Agent such Lender's ratable portion of the Initial Borrowing, the Administrative
Agent may assume that such Lender has made such ratable portion available on
such date in accordance with paragraph (a) of this Section and may, in reliance
upon such assumption, make available to the Borrower a corresponding amount.  In
such event, if a Lender has not in fact made its share of the Initial Borrowing
available to the Administrative Agent, then the Borrower and the applicable
Lender severally agree to pay to the Administrative Agent forthwith on demand
such corresponding amount with interest thereon, for each day from and including
the date such amount is made available to the Borrower to but excluding the date
of payment to the Administrative Agent, at (i) in the case of such Lender, the
greater of (A) the Federal Funds Effective Rate and (B) a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation or (ii) in the case of the Borrower, the interest rate applicable
to the Loans comprising the Initial Borrowing.  If such Lender pays such amount
to the Administrative Agent, then such amount shall constitute such Lender's
Loan.
 
SECTION 2.05. Interest Elections.
(a)            The Loans made on the Effective Date may consist of one or more
Borrowings, which shall be of the Types (whether one or more) specified in the
Borrowing Request and, in the case of a Eurodollar Borrowing, shall have initial
Interest Period(s) as specified in the Borrowing Request or as otherwise
provided pursuant to Section 2.02.  Thereafter, the Borrower may, at any time
and from time to time, elect to convert any Borrowing to one or more different
Types or to continue such Borrowing and, in the case of a Eurodollar Borrowing,
may elect Interest Periods therefor, all as provided in this Section; provided
that, in connection with any such election, the Borrower shall be subject to all
applicable payment obligations set forth in Section 2.13.  The Borrower may
elect different options with respect to different portions of the affected
Borrowing, in which case each such portion shall be allocated ratably among the
Lenders holding the Loans comprising such Borrowing, and the Loans comprising
each such portion shall be considered a separate Borrowing.
(b)            To make an election pursuant to this Section, the Borrower shall
notify the Administrative Agent of such election by telephone (a) in the event
the Loans are to be converted to or continued as Eurodollar Loans, not later
than 11:00 a.m., New York City time, three Business Days before the requested
date of conversion or continuation, or (b) in the event the Loans are to be
converted to ABR Loans, not later than 11:00 a.m., New York City time, on the
requested date of conversion.  Each such telephonic Interest Election Request
shall be irrevocable and shall be confirmed promptly by hand delivery, facsimile
or electronic transmission (in .pdf format) to the Administrative Agent of a
written Interest Election Request signed by the Borrower.
(c)            Each telephonic and written Interest Election Request shall
specify the following information in compliance with Section 2.02:
24

--------------------------------------------------------------------------------

(i)
the Borrowing to which such Interest Election Request applies and, if different
options are being elected with respect to different portions thereof, the
portions thereof to be allocated to each resulting Borrowing (in which case the
information to be specified pursuant to clauses (iii) and (iv) below shall be
specified for each resulting Borrowing);

(ii)
the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii)
whether the resulting Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing; and

(iv)
if the resulting Borrowing is a Eurodollar Borrowing, the Interest Period to be
applicable thereto after giving effect to such election, which shall be a period
contemplated by the definition of the term "Interest Period".

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month's duration.
(d)            Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender's portion of each resulting Borrowing.
(e)            If the Borrower fails to deliver a timely Interest Election
Request with respect to a Eurodollar Borrowing prior to the end of the Interest
Period applicable thereto, then, unless such Borrowing is repaid as provided
herein, at the end of such Interest Period such Borrowing shall be converted to
an ABR Borrowing.  Notwithstanding any contrary provision hereof, if an Event of
Default has occurred and is continuing and the Administrative Agent, at the
request of the Required Lenders, so notifies the Borrower, then, so long as an
Event of Default is continuing, (1) no outstanding Borrowing may be converted to
or continued as a Eurodollar Borrowing and (2) unless repaid, each Eurodollar
Borrowing shall be converted to an ABR Borrowing at the end of the Interest
Period applicable thereto.
 
SECTION 2.06. Termination of Commitments.  The Commitments shall be
automatically and permanently reduced to zero after giving effect to the Initial
Borrowing on the Effective Date.
SECTION 2.07. Repayment of Loans; Evidence of Debt.
(a)            The Borrower hereby unconditionally promises to pay to the
Administrative Agent for the account of each Lender the then unpaid principal
amount of the Loan of such Lender on the Maturity Date.
(b)            Each Lender shall maintain in accordance with its usual practice
an account or accounts evidencing the indebtedness of the Borrower to such
Lender resulting from the Loan made by such Lender, including the amounts of
principal and interest payable and paid to such Lender from time to time
hereunder.
25

--------------------------------------------------------------------------------

(c)            The Administrative Agent shall maintain accounts in which it
shall record (i) the amount of each Loan made hereunder, the Type thereof and
the Interest Period applicable thereto, (ii) the amount of any principal or
interest due and payable or to become due and payable from the Borrower to each
Lender hereunder and (iii) the amount of any sum received by the Administrative
Agent hereunder for the account of the Lenders and each Lender's share thereof.
(d)            The entries made in the accounts maintained pursuant to
paragraph (b) or (c) of this Section shall be prima facie evidence of the
existence and amounts of the obligations recorded therein; provided that the
failure of any Lender or the Administrative Agent to maintain such accounts or
any error therein shall not in any manner affect the obligation of the Borrower
to repay the Loans in accordance with the terms of this Agreement.
(e)            After the Effective Date, any Lender by written notice to the
Borrower (with a copy to the Administrative Agent) may request that the Loan
made by it be evidenced by a Note.  In such event, the Borrower shall prepare,
execute and deliver to such Lender a Note payable to the order of such Lender
and its permitted assigns.  Thereafter, the Loan evidenced by such Note and
interest thereon shall at all times (including after assignment pursuant to
Section 11.05) be represented by one or more Notes payable to the order of such
Lender and its permitted assigns.
 
SECTION 2.08. Prepayment of Loans.
(a)            Subject to prior notice in accordance with paragraph (b) of this
Section, the Borrower shall have the right at any time and from time to time to
prepay any Borrowing in whole or in part, without premium or penalty (but
subject to any amounts payable under Section 2.13).
(b)            The Borrower shall notify the Administrative Agent by telephone
(promptly confirmed by hand delivery, facsimile or electronic transmission (in
.pdf format)) of any prepayment hereunder (i) in the case of prepayment of a
Eurodollar Borrowing, not later than 11:00 a.m., New York City time, one
Business Day before the date of prepayment, or (ii) in the case of prepayment of
an ABR Borrowing, not later than 11:00 a.m., New York City time, on the same
Business Day as the date of prepayment.  Each such notice shall be irrevocable
and shall specify the prepayment date and the principal amount of each Borrowing
or portion thereof to be prepaid; provided that a notice of prepayment delivered
by the Borrower may state that such notice is conditioned upon the effectiveness
of other credit facilities or the closing of a securities offering (or any
combination thereof), in which case such notice may be revoked by the Borrower
(by notice to the Administrative Agent on or prior to the specified prepayment
date) if such condition is not satisfied.  Promptly following receipt of any
such notice relating to a Borrowing, the Administrative Agent shall advise the
Lenders of the contents thereof.  Each partial prepayment of any Borrowing shall
be in an aggregate amount that is an integral multiple of $1,000,000 and not
less than $10,000,000.  Each prepayment of a Borrowing shall be applied ratably
to the Loans included in the prepaid Borrowing.  Prepayments shall be
accompanied by accrued interest to the extent required by Section 2.10.  All
prepayments under, and each failure to make a prepayment specified in any
prepayment notice delivered pursuant to, this Section 2.08(b) shall be subject
to Section 2.13.
26

--------------------------------------------------------------------------------

(c)            On the date that a Change of Control of the type described in
clause (a)(iii) of the definition of such term occurs and on the date that is 15
days after the occurrence of any other type of Change of Control, the
Commitments (if then outstanding) shall terminate and the Borrower shall prepay
the principal amount of the Loans and all accrued and unpaid interest thereon in
immediately available funds.
 
SECTION 2.09. Fees.
(a)            The Borrower agrees to pay to the Administrative Agent, for its
own account, fees payable in the amounts and at the times separately agreed upon
between the Borrower and the Administrative Agent.
(b)            All fees payable hereunder shall be paid on the dates due, in
immediately available funds, to the Administrative Agent.  Fees paid shall not
be refundable under any circumstances (unless otherwise agreed by the
Administrative Agent with respect to fees payable to the Administrative Agent
for its own account).
 
SECTION 2.10. Interest.
(a)            The Loans comprising each ABR Borrowing shall bear interest at
the Alternate Base Rate plus the Applicable Margin.
(b)            The Loans comprising each Eurodollar Borrowing shall bear
interest at the Adjusted LIBO Rate for the Interest Period in effect for such
Borrowing plus the Applicable Margin.
(c)            Notwithstanding the foregoing, if any principal of or interest on
any Loan or any fee or other amount payable by the Borrower hereunder is not
paid when due, whether at stated maturity, upon acceleration or otherwise, such
overdue amount shall bear interest, after as well as before judgment, at a rate
per annum equal to (i) in the case of overdue principal of any Loan, 2.000% plus
the rate otherwise applicable to such Loan as provided in the preceding
paragraphs (a) and (b) of this Section or (ii) in the case of any other amount,
2.000% plus the rate applicable to ABR Borrowings as provided in paragraph (a)
of this Section.
(d)            Accrued interest on each Loan shall be payable in arrears on each
Interest Payment Date for such Loan and the Maturity Date; provided that
(i) interest accrued pursuant to paragraph (c) of this Section shall be payable
on demand, (ii) in the event of any repayment or prepayment of any Eurodollar
Loan, accrued interest on the principal amount repaid or prepaid shall be
payable on the date of such repayment or prepayment and (iii) in the event of
any conversion of any Eurodollar Loan prior to the end of the current Interest
Period therefor, accrued interest on such Loan shall be payable on the effective
date of such conversion.
(e)            All interest hereunder shall be computed on the basis of a year
of 360 days, except that interest computed by reference to the Alternate Base
Rate at times when the Alternate Base Rate is based on the Prime Rate shall be
computed on the basis of a year of 365 days (or 366 days in a leap year), and in
each case shall be payable for the actual number of days elapsed (including the
first day but excluding the last day).  The applicable Alternate Base Rate,
Adjusted LIBO Rate or LIBO Rate shall be determined by the Administrative Agent
in accordance with the terms hereof, and such determination shall be presumed
correct absent manifest error.
27

--------------------------------------------------------------------------------

SECTION 2.11. Alternate Rate of Interest.  If prior to the commencement of any
Interest Period for a Eurodollar Borrowing:
(a)            the Administrative Agent reasonably determines (which
determination shall be presumed correct absent manifest error) that adequate and
reasonable means do not exist for ascertaining the Adjusted LIBO Rate or the
LIBO Rate, as applicable, for such Interest Period; or
(b)            the Administrative Agent is advised by the Required Lenders that
the Adjusted LIBO Rate or the LIBO Rate, as applicable, for such Interest Period
will not adequately and fairly reflect the cost to such Lenders of making or
maintaining their Loans included in such Eurodollar Borrowing for such Interest
Period;
then the Administrative Agent shall give written notice (by facsimile
transmission or electronic transmission (in .pdf format)) thereof to the
Borrower and the Lenders as promptly as practicable thereafter and, until the
Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any ABR Borrowing to, or
continuation of any Eurodollar Borrowing as, a Eurodollar Borrowing shall be
ineffective, and, in the case of any request for the continuation of a
Eurodollar Borrowing, such Eurodollar Borrowing shall on the last day of the
then current Interest Period applicable thereto be converted to an ABR
Borrowing, and (ii) if any Borrowing Request requests a Eurodollar Borrowing,
such Borrowing shall be made as an ABR Borrowing in an amount equal to the
amount of the requested Eurodollar Borrowing.
SECTION 2.12. Increased Costs.
(a)            If any Change in Law shall:
(i)
impose, modify or deem applicable any reserve, special deposit, compulsory loan,
insurance charge or similar requirement against assets of, deposits with or for
the account of, or credit extended by, any Lender (except any such reserve
requirement reflected in the Adjusted LIBO Rate); or

(ii)
impose on any Lender or the London interbank market any other condition
affecting this Agreement or Eurodollar Loans made by such Lender;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan (or of maintaining its
obligation to make any such Loan) or to reduce the amount of any sum received or
receivable by such Lender hereunder (whether of principal, interest or
otherwise), then upon written request of such Lender (with a copy to the
Administrative Agent), the Borrower shall pay to such Lender such additional
amount or amounts as shall compensate such Lender for such additional costs
incurred or reduction suffered.
28

--------------------------------------------------------------------------------

(b)            If any Lender determines in good faith that any Change in Law
regarding capital or liquidity requirements has the effect of reducing the rate
of return on such Lender's capital or on the capital of such Lender's holding
company, if any, as a consequence of this Agreement or the Loans made by such
Lender to a level below that which such Lender or such Lender's holding company
could have achieved but for such Change in Law (taking into consideration such
Lender's policies and the policies of such Lender's holding company with respect
to capital adequacy), then from time to time upon written request of such Lender
(with a copy to the Administrative Agent), the Borrower shall pay to such Lender
such additional amount or amounts as shall compensate such Lender or such
Lender's holding company for any such reduction suffered.
(c)            A certificate of a Lender setting forth the amount or amounts
necessary to compensate such Lender or its holding company, as the case may be,
as specified in paragraph (a) or (b) of this Section, along with (i) a
calculation of such amount or amounts, (ii) a description of the specific Change
in Law that justifies such amounts due, (iii) a certification that such costs
are generally being charged by it to other similarly situated borrowers under
similar credit facilities and (iv) such other pertinent information related to
the foregoing as the Borrower may reasonably request, shall be delivered to the
Borrower and shall be presumed correct absent manifest error.  The Borrower
shall pay such Lender the correct amount shown as due on any such certificate
within 10 days after receipt thereof.
(d)            Failure or delay on the part of any Lender to demand compensation
pursuant to this Section shall not constitute a waiver of such Lender's right to
demand such compensation; provided that the Borrower shall not be required to
compensate a Lender pursuant to this Section for any increased costs or
reductions incurred more than 120 days prior to the date that such Lender
delivers written notice to the Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender's intention to claim
compensation therefor; provided further that if the Change in Law giving rise to
such increased costs or reductions is retroactive, then the 120-day period
referred to above shall be extended to include the period of retroactive effect
thereof.
(e)            Each Lender requesting compensation under this Section shall
comply with Section 4.03(a).
(f)            This Section 2.12 shall not apply to increased costs or
reductions as a result of Taxes (Section 4.02 being the sole and exclusive
provision in this Agreement addressing changes in law pertaining to Taxes).
SECTION 2.13. Break Funding Payments.  In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default),
(b) the conversion of any Eurodollar Loan other than on the last day of the
Interest Period applicable thereto, (c) the failure (for a reason other than the
failure of a Lender to fund a Loan or a portion thereof required to be funded
hereunder) to borrow, convert, continue or prepay any Eurodollar Loan on the
date specified in any notice delivered pursuant hereto (regardless of whether
such notice may be revoked under Section 2.08(b) and is revoked in accordance
therewith), or (d) the assignment of any Eurodollar Loan other than on the last
day of the Interest Period applicable thereto as a result of an assignment
required by the Borrower pursuant to Section 4.03(b), then, in any such event,
upon written demand by a Lender (with a copy to the Administrative Agent) the
Borrower shall compensate each Lender for the loss, cost and expense
attributable to such event.  In the case of a Eurodollar Loan, such loss, cost
or expense to any Lender shall be
29

--------------------------------------------------------------------------------

deemed to include an amount reasonably determined by such Lender to be the
excess, if any, of (i) the amount of interest which would have accrued on the
principal amount of such Loan had such event not occurred, at the Adjusted LIBO
Rate that would have been applicable to such Loan, for the period from the date
of such event to the last day of the then current Interest Period therefor (or,
in the case of a failure to borrow, convert or continue, for the period that
would have been the Interest Period for such Loan), over (ii) the amount of
interest which would accrue on such principal amount for such period at the
interest rate which such Lender would bid were it to bid, at the commencement of
such period, for deposits in the applicable currency of a comparable amount and
period from other banks in the eurocurrency market.  A certificate of any Lender
setting forth in reasonable detail any amount or amounts that such Lender is
entitled to receive pursuant to this Section shall be delivered to the Borrower
(with a copy to the Administrative Agent) and shall be presumed correct absent
manifest error, and shall set forth a calculation of such amounts and such other
information as the Borrower may reasonably request.  The Borrower shall pay such
Lender the amount shown as due on any such certificate within 10 days after
receipt thereof.
SECTION 2.14. [RESERVED]
SECTION 2.15. [RESERVED]
SECTION 2.16. [RESERVED]
SECTION 2.17. Defaulting Lenders.
(a)            Notwithstanding any provision of any Loan Document to the
contrary, if any Lender becomes a Defaulting Lender, then, for so long as such
Lender is a Defaulting Lender, the Commitment and Loans of such Defaulting
Lender shall not be included in determining whether the Required Lenders have
taken or may take any action hereunder (including any consent to any amendment,
waiver or other modification pursuant to Section 11.01); provided that the
provisions of this clause (a) shall not apply to the vote of a Defaulting Lender
(that funded in full its initial Commitment when due) in the case of an
amendment, waiver or other modification described in Section 11.01 for which
such Defaulting Lender's consent is expressly required.
(b)            The rights and remedies against, and with respect to, a
Defaulting Lender under this Section 2.17 are in addition to, and cumulative and
not in limitation of, all other rights and remedies that the Administrative
Agent, each Lender, the Borrower or any other Obligor may at any time have
against, or with respect to, such Defaulting Lender.
(c)            In the event that the Administrative Agent and the Borrower agree
in writing that a Lender is no longer a Defaulting Lender, then the
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein, such Lender will cease to be a Defaulting Lender.
30

--------------------------------------------------------------------------------

 
SECTION 2.18. Extension of Maturity Date.
(a)            Not earlier than 90 days prior to, nor later than 30 days prior
to, the Maturity Date, the Borrower may, upon written notice to the
Administrative Agent (which shall promptly notify the Lenders), request a single
extension of the Maturity Date by an additional 364 days.  Prior to the earlier
of (i) 30 days after delivery of such notice by the Administrative Agent to the
Lenders and (ii) three Business Days prior to the Maturity Date, each Lender
shall notify the Administrative Agent whether or not it consents to such
extension (which consent may be given or withheld in such Lender's sole and
absolute discretion).  Any Lender not responding within the above time period
shall be deemed not to have consented to such extension.  The Administrative
Agent shall promptly notify the Borrower and the Lenders of the Lenders'
responses to such request.
(b)            The Maturity Date shall be extended only if the Required Lenders
(calculated after giving effect to any replacements of Non-Extending Lenders
pursuant to Section 4.03(b)) have consented thereto, whereupon the Maturity Date
shall be extended to the date which is 364 days after the Maturity Date in
effect prior to such extension (such existing Maturity Date, the "Extension
Effective Date").  The Administrative Agent shall promptly notify the Lenders of
such extension, specifying the Extension Effective Date and the new Maturity
Date.  As a condition precedent to such extension, each Obligor shall deliver to
the Administrative Agent a certificate of such Obligor dated as of the Extension
Effective Date signed by a Responsible Officer of such Obligor (i) certifying
and attaching the resolutions adopted by such Obligor approving or consenting to
such extension and (ii) certifying that (A) before and after giving effect to
such extension, the representations and warranties contained in Article VI and
in the other Loan Documents made by it are true and correct on and as of the
Extension Effective Date, except to the extent that such representations and
warranties specifically refer to an earlier date, (B) as of the Extension
Effective Date, both before and immediately after giving effect to such
extension, no Default or Event of Default has occurred and is continuing, and
(C) as of the Extension Effective Date, there has been no material adverse
change, since the date of the most recent Annual Report on Form 10-K furnished
or deemed furnished to the Administrative Agent pursuant to Section 7.01(b), in
the financial condition, business or operations of WIL-Switzerland and its
Subsidiaries, taken as a whole.
(c)            Notwithstanding any extension of the Maturity Date pursuant to
this Section 2.18, each Non-Extending Lender that has not been replaced by
another Lender pursuant to Section 4.03 prior to the applicable Extension
Effective Date shall continue to be subject to the Maturity Date in effect prior
to giving effect to such extension (the "Existing Maturity Date"), and
references herein to the "Maturity Date", as to such Non-Extending Lender, shall
be deemed to refer to the Existing Maturity Date.  On the Existing Maturity
Date, the Borrower shall (i) prepay any Loans outstanding on such date (and pay
any additional amounts required pursuant to Section 2.13) to the extent
necessary to keep outstanding Loans ratable with any revised Applicable
Percentages of the respective Lenders effective as of such date and (ii) pay all
other obligations accrued or owing hereunder to each Non-Extending Lender as of
the Existing Maturity Date.
31

--------------------------------------------------------------------------------

 
ARTICLE III
[RESERVED]
ARTICLE IV
PAYMENTS; PRO RATA TREATMENT; TAXES
SECTION 4.01. Payments Generally; Pro Rata Treatment; Sharing of Set-offs.
(a)            The Borrower shall make each payment required to be made by it
hereunder (whether of principal, interest or fees, or of amounts payable under
Sections 2.12, 2.13 or 4.02, or otherwise) prior to 12:00 noon, New York City
time, on the date when due, in immediately available funds, without set-off or
counterclaim.  Any amounts received after such time on any date may, in the
discretion of the Administrative Agent, be deemed to have been received on the
next succeeding Business Day for purposes of calculating interest thereon.  All
such payments shall be made to the Administrative Agent at its offices at 270
Park Avenue, New York, New York; provided that payments pursuant to
Sections 2.12, 2.13, 4.02 and 11.04 shall be made directly to the Persons
entitled thereto.  The Administrative Agent shall distribute any such payments
received by it for the account of any other Person to the appropriate recipient
promptly following receipt thereof.  If any payment hereunder shall be due on a
day that is not a Business Day, the date for payment shall be extended to the
next succeeding Business Day, and, in the case of any payment accruing interest,
interest thereon shall be payable for the period of such extension.  All
payments hereunder of principal or interest in respect of any Loan (or of any
breakage indemnity in respect of any Loan), and all other payments hereunder and
under each other Loan Document, shall be made in Dollars.  Any payment required
to be made by the Administrative Agent hereunder shall be deemed to have been
made by the time required if the Administrative Agent shall, at or before such
time, have taken the necessary steps to make such payment in accordance with the
regulations or operating procedures of the clearing or settlement system used by
the Administrative Agent to make such payment.
(b)            If at any time insufficient funds are received by and available
to the Administrative Agent to pay fully all amounts of principal, interest and
fees then due hereunder, such funds shall be applied (i) first, towards payment
of interest and fees then due hereunder, ratably among the parties entitled
thereto in accordance with the amounts of interest and fees then due to such
parties, and (ii) second, towards payment of principal then due hereunder,
ratably among the parties entitled thereto in accordance with the amounts of
principal then due to such parties.
(c)            If any Lender shall, by exercising any right of set-off or
counterclaim or otherwise, obtain payment in respect of any principal of or
interest on any of its Loans resulting in such Lender receiving payment of a
greater proportion of the aggregate amount of its Loans and accrued interest
thereon than the proportion received by any other Lender, then the Lender
receiving such greater proportion shall purchase (for cash at face value)
participations in the Loans of other Lenders to the extent necessary so that the
benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Loans; provided that (i) if any such participations are
purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by the Borrower pursuant to and in accordance with the express terms of this
Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans to any assignee or
participant, other than to the Borrower or any Subsidiary or Affiliate thereof
(as to which the provisions of this paragraph shall apply).  The Borrower
consents to the foregoing and agrees, to the extent it may effectively do so
under applicable law, that any Lender acquiring a participation pursuant to the
foregoing arrangements may exercise against the Borrower rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of the Borrower in the amount of such participation.
32

--------------------------------------------------------------------------------

(d)            Unless the Administrative Agent shall have received notice from
the Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders hereunder that the Borrower shall not make
such payment, the Administrative Agent may assume that the Borrower has made
such payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders the amount due.  In such event, if the
Borrower has not in fact made such payment, then each of the Lenders severally
agrees to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation.
(e)            If any Lender shall fail to make any payment required to be made
by it pursuant to Section 2.04(b), Section 4.01(d) or Section 11.04(b), then the
Administrative Agent may, in its discretion and notwithstanding any contrary
provision hereof, (i) apply any amounts thereafter received by the
Administrative Agent for the account of such Lender for the benefit of the
Administrative Agent to satisfy such Lender's obligations to the Administrative
Agent under such Section until all such unsatisfied obligations are fully paid,
and/or (ii) hold any such amounts in a segregated account as cash collateral
for, and application to, any future funding obligations of such Lender under any
such Section, in the case of each of clauses (i) and (ii) above, in any order as
determined by the Administrative Agent in its discretion.
 
SECTION 4.02. Taxes/Additional Payments.
(a)            Any and all payments by or on account of any obligation of the
Borrower under any Loan Document shall be made without deduction or withholding
for any Taxes, except as required by applicable law.  If any applicable law (as
determined in the good faith discretion of an applicable Withholding Agent)
requires the deduction or withholding of any Tax from any such payment by a
Withholding Agent, then the applicable Withholding Agent shall be entitled to
make such deduction or withholding and shall timely pay the full amount deducted
or withheld to the relevant Governmental Authority in accordance with applicable
law and, if such Tax is an Indemnified Tax or Other Tax, then the sum payable by
the Borrower shall be increased as necessary so that after such deduction or
withholding has been made (including such deductions and withholdings applicable
to additional sums payable under this Section) the Administrative Agent or
Lender (as the case may be) receives an amount equal to the sum it would have
received had no such deduction or withholding been made.
(b)            The Borrower shall indemnify the Administrative Agent and each
Lender, within 20 days after written demand therefor, for the full amount of any
Indemnified Taxes or Other Taxes paid by the Administrative Agent or such
Lender, as the case may be, on or with respect to any payment by or on account
of any obligation of the Borrower hereunder (including Indemnified Taxes or
Other Taxes imposed or asserted on or attributable to amounts payable under this
Section) and any penalties, interest and reasonable expenses arising therefrom
or with respect thereto, whether or not such Indemnified Taxes or Other Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority; provided that the Borrower shall not be liable for any penalties,
interest or expenses that result from the failure of the Administrative Agent or
a Lender to notify the Borrower of the Indemnified Taxes or Other Taxes within a
reasonable period of time after becoming aware of such Indemnified or Other
Taxes.  A certificate as to the amount of such payment or liability delivered to
the Borrower by a Lender, or by the Administrative Agent on its own behalf or on
behalf of a Lender, shall be presumed correct absent manifest error.
33

--------------------------------------------------------------------------------

(c)            Any Lender that is entitled to an exemption from or reduction of
withholding tax under the law of the jurisdiction in which the Borrower is
organized, tax resident or otherwise located, or any treaty to which any such
jurisdiction is a party, with respect to payments under this Agreement shall
deliver to the Borrower (with a copy to the Administrative Agent), at the time
or times prescribed by applicable law, such properly completed and executed
documentation prescribed by applicable law (or otherwise reasonably requested by
the Borrower) as shall permit such payments to be made without withholding or at
a reduced rate.
(d)            If any party determines, in its sole discretion exercised in good
faith, that it has received a refund of any Taxes as to which it has been
indemnified pursuant to this Section 4.02 (including by the payment of
additional amounts pursuant to this Section 4.02), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section with respect to the Taxes giving rise
to such refund), net of all out-of-pocket expenses (including Taxes) of such
indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund).  Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this paragraph (d) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority.  Notwithstanding anything to the contrary
in this paragraph (d), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (d) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid.  This Section shall not be construed to
require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.
(e)            Without limiting the generality of the foregoing, each Lender
shall deliver to the Borrower and the Administrative Agent on the Effective Date
or upon the effectiveness of any Assignment and Assumption by which it becomes a
party to this Agreement (unless an Event of Default under Section 9.01(a),
9.01(g) or 9.01(h) has occurred and is continuing on the effective date of such
Assignment and Assumption) (i) two duly completed copies of United States
Internal Revenue Service Form W-8ECI, W‑8BEN, W-8BEN-E, W-8EXP, W-8IMY or W-9,
or other applicable governmental form, as the case may be, certifying in each
case that such Lender is entitled to receive payments under this Agreement and
the Notes payable to it without deduction or withholding of any United States
federal income Taxes, as if the Borrower were incorporated under the laws of the
United States or a State thereof, and (ii) any other governmental forms
(including tax residency certificates) which are necessary or required under an
applicable Tax treaty or otherwise by law to eliminate any withholding Tax or
which have been reasonably requested by the Borrower.  Each Lender which
delivers to the Borrower and the
 
34

--------------------------------------------------------------------------------

Administrative Agent a Form W-8ECI, W‑8BEN, W-8BEN-E, W-8EXP, W-8IMY or W-9, or
other applicable governmental form pursuant to the preceding sentence further
undertakes to deliver to the Borrower and the Administrative Agent two further
copies of such form on or before the date that any such form expires (currently,
three successive calendar years for Form W-8BEN or Form W-8ECI) or becomes
obsolete or after the occurrence of any event requiring a change in the most
recent form so delivered by it, and such amendments thereto or extensions or
renewals thereof as may reasonably be requested by the Borrower and the
Administrative Agent, in each case certifying that such Lender is entitled to
receive payments under this Agreement without deduction or withholding of any
United States federal income Taxes, unless an event (including any change in
treaty, law or regulation) has occurred prior to the date on which any such
delivery would otherwise be required which renders all such forms inapplicable
or which would prevent such Lender from duly completing and delivering any such
form with respect to it and such Lender advises the Borrower and the
Administrative Agent that it is not capable of receiving payments without any
deduction or withholding of United States federal income Taxes.  If a payment
made to a Lender under any Loan Document would be subject to United States
federal withholding Taxes imposed by FATCA if such Lender fails to comply with
the applicable reporting requirements of FATCA (including those contained in
Section 1471(b) or 1472(b) of the Code, as applicable), such Lender shall
deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender's obligations under FATCA or to determine
the amount to deduct and withhold from such payment.
(f)            The Borrower will remit to the appropriate Governmental
Authority, prior to delinquency, all Indemnified Taxes and Other Taxes payable
in respect of any payment (to the extent the Administrative Agent has not
withheld such Indemnified Taxes or Other Taxes from such payment pursuant to
Section 4.02(a)).  Within 30 days after the date of any payment of Indemnified
Taxes or Other Taxes by any Obligor, the Borrower will furnish to the
Administrative Agent the original or a certified copy of a receipt evidencing
payment of such Indemnified Taxes or Other Taxes or such other evidence thereof
as may be reasonably satisfactory to the Administrative Agent.
35

--------------------------------------------------------------------------------

(g)            Each Lender shall severally indemnify the Administrative Agent,
within 10 days after demand therefor, for (i) any Indemnified Taxes imposed on
or with respect to any payment made by or on account of any obligation of any
Obligor under any Loan Document, and any Other Taxes, that are attributable to
such Lender (but only to the extent that any Obligor has not already indemnified
the Administrative Agent for such Indemnified Taxes or Other Taxes (as the case
may be) and without limiting the obligation of the Obligors to do so), and (ii)
any Excluded Taxes attributable to such Lender, in each case, that are payable
or paid by the Administrative Agent in connection with any Loan Document, and
any penalties, interest and reasonable expenses arising therefrom or with
respect thereto, whether or not such Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority.  A certificate as to the amount
of such payment or liability delivered to any Lender by the Administrative Agent
shall be conclusive absent manifest error.  Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (g).
(h)            For purposes of this Section 4.02, the term "applicable law"
includes FATCA.
 
SECTION 4.03. Mitigation Obligations; Replacement of Lenders.
(a)            If any Lender requests compensation under Section 2.12, or if the
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 4.02,
then such Lender shall use reasonable efforts to designate a different lending
office for funding or booking its Loan hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the judgment of such Lender, such designation or assignment (i) would eliminate
or reduce amounts payable pursuant to Section 2.12 or 4.02, as the case may be,
in the future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender.  The Borrower
hereby agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.
(b)            If (i) any Lender requests compensation under Section 2.12,
(ii) the Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 4.02,
(iii) any Lender becomes a Defaulting Lender, (iv) any Lender is a Non-Extending
Lender or (v) any Lender fails to provide its consent to a Redomestication under
the laws of a jurisdiction (other than the United Kingdom, The Kingdom of the
Netherlands, Luxembourg or Switzerland) outside of the United States, then the
Borrower may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 11.05), all its interests, rights and obligations under this Agreement
to an assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment); provided that (1) if such assignee
is not already a Lender hereunder, the Borrower shall have received the prior
written consent of the Administrative Agent, which consent shall not be
unreasonably withheld, conditioned or delayed, (2) such Lender shall have
received payment of an amount equal to the outstanding principal of its Loans,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder, from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Borrower (in the case of all other amounts)
and (3) in the case of any such assignment resulting from a claim for
compensation under Section 2.12 or payments required to be made pursuant to
Section 4.02, such assignment shall result in a reduction in such compensation
or payments.  A Lender shall not be required to make any such assignment and
delegation if, prior thereto, as a result of a waiver by such Lender or
otherwise, the circumstances entitling the Borrower to require such assignment
and delegation cease to apply and such Lender neither received nor continued to
claim any such compensation or payment.
36

--------------------------------------------------------------------------------

ARTICLE V
CONDITIONS PRECEDENT
SECTION 5.01. Conditions Precedent to the Effective Date.  The obligation of
each Lender to make its Loan on the Effective Date is subject to satisfaction of
the following conditions:
(a)            The Administrative Agent shall have received the following, all
in form and substance reasonably satisfactory to the Administrative Agent:
(i)
this Agreement executed by each Person listed on the signature pages hereof;

(ii)
the Guaranty Agreement executed by each Person listed on the signature pages
thereof;

(iii)
Notes executed by the Borrower and payable to each Lender requesting (at least
one Business Day prior to the Effective Date) a Note, duly completed and
executed by the Borrower and dated the Effective Date;

(iv)
a certificate of a Responsible Officer of WIL-Switzerland, dated the date hereof
and certifying as to the conditions set forth in Sections 5.01(e) and (f);

(v)
a certificate of the secretary or an assistant secretary of each Obligor, dated
the date hereof and certifying (A) true and complete copies of the memorandum of
association and bye-laws or the certificate of incorporation and bylaws or other
organizational documents, each as amended and in effect, of such Obligor and the
resolutions adopted by the Board of Directors, the managers or the members, as
applicable, of such Obligor (I) authorizing the execution, delivery and
performance by such Obligor of the Loan Documents to which it is or shall be a
party and, in the case of the Borrower, the borrowing of Loans by the Borrower
and (II) authorizing officers of such Obligor to execute and deliver the Loan
Documents to which it is or shall be a party and any related documents,
including any agreement contemplated by this Agreement, and (B) the absence of
any proceedings for the dissolution, liquidation or winding up of such Obligor;

(vi)
(A) a certificate of the secretary or an assistant secretary of each of the
Borrower, WIL-Switzerland and WILLC, dated the date hereof and certifying the
incumbency and specimen signatures of the officers of such Obligor executing any
Loan Documents on its behalf, and (B) notarized specimens of signature of the
officers of each of HOC and WCMS executing any Loan Documents on its behalf;

37

--------------------------------------------------------------------------------

(vii)
favorable, signed opinions addressed to the Administrative Agent and the Lenders
dated the Effective Date from (A) Fulbright & Jaworski L.L.P., special United
States counsel to the Obligors, (B) Conyers Dill & Pearman Limited, special
Bermuda counsel to the Borrower, (C) Baker & McKenzie, special Swiss counsel to
WIL‑Switzerland, and (D) Szakaly Law Firm, special Hungarian counsel to HOC and
WCMS, each given upon the express instruction of the applicable Obligor; and

(viii)
copies of the memorandum of association, articles or certificates of
incorporation or other similar organizational documents of each Obligor
certified as of a recent date prior to the Effective Date by the appropriate
Governmental Authority and certificates of appropriate public officials as to
the existence, good standing and qualification to do business as a foreign
corporation, of each Obligor in each jurisdiction in which the ownership of its
properties or the conduct of its business requires such qualification and where
the failure to so qualify would, individually or collectively, have a Material
Adverse Effect.

(b)            The Administrative Agent shall have received evidence reasonably
satisfactory to it that all material consents of each Governmental Authority and
of each other Person, if any, required to be received by the Obligors in
connection with (i) the Loans and (ii) the execution, delivery and performance
of this Agreement and the other Loan Documents to which any Obligor is a party
have been satisfactorily obtained.
(c)            The Lenders shall have received audited consolidated financial
statements of WIL-Switzerland for the fiscal year ended December 31, 2012,
including condensed consolidating financial information with respect to the
Guarantors to the extent required to be presented in the periodic reports of
WIL-Switzerland filed with the SEC pursuant to the Exchange Act.
(d)            The Borrower shall have paid (i) to the Administrative Agent, the
Lead Arrangers and the Lenders, as applicable, all fees and other amounts agreed
upon by such parties to be paid on or prior to the Effective Date, and (ii) to
the extent invoiced at or before 10:00 a.m., New York City time, on the
Effective Date, all out-of pocket expenses required to be reimbursed or paid by
the Borrower pursuant to Section 11.03 or any other Loan Document.
38

--------------------------------------------------------------------------------

(e)            The representations and warranties set forth in Article VI and in
the other Loan Documents shall be true and correct in all material respects
(other than those representations and warranties that are subject to a
materiality qualifier in the text thereof, which shall be accurate in all
respects in accordance with their terms) as of the Effective Date (unless any
such representation and warranty expressly relates to an earlier date, in which
case such representation and warranty shall continue to be true and correct in
all material respects (other than those representations and warranties that are
subject to a materiality qualifier in the text thereof, which shall be accurate
in all respects in accordance with their terms) as of such earlier date).
(f)            No Default or Event of Default shall have occurred and be
continuing on the Effective Date or would result from the Initial Borrowing or
the application of the proceeds thereof on the Effective Date.
(g)            The Lenders shall have received all documentation and other
information with respect to WIL-Switzerland and its Subsidiaries requested by
such Lender at least one Business Day prior to the Effective Date that is
required by regulatory authorities under applicable "know your customer" and
anti-money laundering rules and regulations, including the PATRIOT Act.
 
ARTICLE VI
REPRESENTATIONS AND WARRANTIES
Each Obligor Party represents and warrants to the Lenders and the Administrative
Agent as follows:
SECTION 6.01. Organization and Qualification.  Each Obligor and each Material
Subsidiary (a) is a company, corporation, partnership or entity having limited
liability that is duly organized or formed, validly existing and in good
standing under the laws of the jurisdiction of its incorporation or formation,
(b) has the corporate, partnership or other power and authority to own its
property and to carry on its business as now conducted and (c) is duly qualified
as a foreign corporation or other foreign entity to do business and is in good
standing in every jurisdiction in which the failure to be so qualified would,
together with all such other failures of the Obligors and the Material
Subsidiaries to be so qualified or in good standing, have a Material Adverse
Effect.
SECTION 6.02. Authorization, Validity, Etc
.  Each Obligor has the corporate or other power and authority to execute,
deliver and perform its obligations hereunder and under the other Loan Documents
to which it is a party, and the Borrower has the corporate or other power and
authority to obtain the Loans, and in each case all such action has been duly
authorized by all necessary corporate, partnership or other proceedings on its
part or on its behalf.  This Agreement has been duly and validly executed and
delivered by or on behalf of each Obligor Party and constitutes valid and
legally binding agreements of such Obligor Party enforceable against such
Obligor Party in accordance with the terms hereof, and the Notes and the other
Loan Documents to which any Obligor is a party, when duly executed and delivered
by or on behalf of such Obligor, shall constitute valid and legally binding
obligations of such Obligor enforceable in accordance with the respective terms
thereof and of this Agreement, except, in each case (a) as may be limited by
bankruptcy, insolvency, reorganization, moratorium, fraudulent transfer or other
similar laws relating to or affecting the enforcement of creditors' rights
generally, and by general principles of equity which may limit the right to
obtain equitable remedies (regardless of whether such enforceability is a
proceeding in equity or at law) and (b) as to the enforceability of provisions
for indemnification and the limitations thereon arising as a matter of law or
public policy.
39

--------------------------------------------------------------------------------

SECTION 6.03. Governmental Consents, Etc.
  No authorization, consent, approval, license or exemption of, or filing or
registration with, any Governmental Authority is necessary to have been made or
obtained by any Obligor for the valid execution, delivery and performance by any
Obligor of any Loan Document to which it is a party, except those that have been
obtained and are in full force and effect and such matters relating to
performance as would ordinarily be done in the ordinary course of business after
the Effective Date.
SECTION 6.04. No Breach or Violation of Law or Agreements
.  Neither the execution, delivery and performance by any Obligor of the Loan
Documents to which it is a party, nor compliance with the terms and provisions
thereof, nor the extensions of credit contemplated by the Loan Documents,
(a) will breach or violate any applicable Requirement of Law, (b) will result in
any breach or violation of, or constitute a default under, or result in the
creation or imposition of (or the obligation to create or impose) any Lien
prohibited hereunder upon any of its property or assets pursuant to the terms
of, any indenture, agreement or other instrument to which it or any of its
Consolidated Subsidiaries is party or by which any property or asset of it or
any of its Consolidated Subsidiaries is bound or to which it is subject, except
for breaches, violations and defaults under clauses (a) and (b) that
collectively for the Obligors would not have a Material Adverse Effect, or
(c) will violate any provision of the organizational documents or by-laws of any
Obligor.
SECTION 6.05. Litigation
.  As of the Effective Date, except for actions, suits or proceedings described
in the filings made by WIL-Switzerland with the SEC pursuant to the Exchange
Act, (a) there are no actions, suits or proceedings pending or, to the best
knowledge of WIL-Switzerland, threatened in writing against any Obligor or
against any of their respective properties or assets that are reasonably likely
to have (individually or collectively) a Material Adverse Effect and (b) to the
best knowledge of WIL-Switzerland, there are no actions, suits or proceedings
pending or threatened that purport to affect or pertain to the Loan Documents or
any transactions contemplated thereby.
SECTION 6.06. Information; No Material Adverse Change.
(a)            All information heretofore furnished by the Obligors to the
Administrative Agent or any Lender in connection with this Agreement, when
considered together with the disclosures made herein, in the other Loan
Documents and in the filings made by any Obligor with the SEC pursuant to the
Exchange Act, did not as of the date thereof (or if such information related to
a specific date, as of such specific date), when read together and taken as a
whole, contain any untrue statement of a material fact or omit to state a
material fact necessary in order to make the statements contained therein not
misleading in light of the circumstances under which such statements were made,
except for such information, if any, that has been updated, corrected,
supplemented, superseded or modified pursuant to a written instrument delivered
to the Administrative Agent and the Lenders prior to the Effective Date.
(b)            As of the Effective Date, there has been no material adverse
change since December 31, 2012 in the financial condition, business or
operations of WIL-Switzerland and its Subsidiaries, taken as a whole.
40

--------------------------------------------------------------------------------

SECTION 6.07. Investment Company Act; Margin Regulations.
(a)            Neither any Obligor nor any of its Subsidiaries is, or is
regulated as, an "investment company," as such term is defined in the Investment
Company Act of 1940 (as adopted in the United States), as amended.
(b)            Neither any Obligor nor any of its Subsidiaries is engaged
principally, or as one of its important activities, in the business of extending
credit for the purpose of purchasing or carrying any "margin stock" as defined
in Regulation U.  No part of the proceeds of the Loans made to the Borrower will
be used to purchase or carry any such margin stock or to extend credit to others
for the purpose of purchasing or carrying any such margin stock (except that
WIL-Switzerland and any of its Subsidiaries may purchase the common stock of
WIL-Switzerland, subject to compliance with applicable law) or for any purpose
that violates, or is inconsistent with, the provisions of Regulation T, U or X.
 
SECTION 6.08. ERISA.
(a)            Each Obligor and each ERISA Affiliate has maintained and
administered each Plan in compliance with all applicable laws, except for such
instances of noncompliance as have not resulted in and would not reasonably be
expected to have a Material Adverse Effect.
(b)            There has been no failure to meet the minimum funding standards
under Section 430 of the Code or Section 303 of ERISA, whether or not waived,
with respect to any Plan, other than such failure as would not in the aggregate
reasonably be expected to have a Material Adverse Effect.
(c)            No Obligor or ERISA Affiliate has incurred, or is reasonably
expected by any Obligor Party to incur, withdrawal liabilities under
Sections 4201 or 4204 of ERISA in respect of Multiemployer Plans that in the
aggregate would reasonably be expected to have a Material Adverse Effect.
 
SECTION 6.09. Tax Returns and Payments
.  Each Obligor and each Material Subsidiary has caused to be filed all United
States federal income tax returns and other material tax returns, statements and
reports (or obtained extensions with respect thereto) which are required to be
filed and has paid or deposited or made adequate provision in accordance with
GAAP for the payment of all taxes (including estimated taxes shown on such
returns, statements and reports) which are shown to be due pursuant to such
returns, except (a) for taxes whose amount, applicability or validity is being
contested in good faith by appropriate proceedings and for which adequate
reserves have been established in accordance with GAAP and (b) where the failure
to pay such taxes (collectively for the Obligors and the Material Subsidiaries,
taken as a whole) would not have a Material Adverse Effect.
SECTION 6.10. Requirements of Law
.  The Obligors and each of their Consolidated Subsidiaries are in compliance
with all Requirements of Law, applicable statutes, regulations and orders of,
and all applicable restrictions imposed by, all Governmental Authorities in
respect of the conduct of their businesses and the ownership of their property,
except for instances in which the failure to comply therewith, either
individually or in the aggregate, would not have a Material Adverse Effect.
41

--------------------------------------------------------------------------------

SECTION 6.11. No Default.  No Default or Event of Default has occurred and is
continuing.
SECTION 6.12. Sanctions, Laws and Regulations.
(a)            Neither the Borrower, nor any Related Person of the Borrower,
(i) is, or will become, a Designated Person or (ii) engages or will engage in
any dealings or transactions, or is or will be otherwise associated, with any
such Designated Person.
(b)            The proceeds of the Loans will not be used to fund any operations
in, finance any investments or activities in, or make any payments to, a
Designated Person in any manner that would result in any violation by any Person
(including any Lender or the Administrative Agent) of the Trading with the Enemy
Act of 1917 (50 U.S.C. §§ 1-44), as amended, or the applicable regulations,
rules, and Executive Orders administered by OFAC.
 
ARTICLE VII
AFFIRMATIVE COVENANTS
Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full, the Obligor Parties covenant and agree that:
SECTION 7.01. Information Covenants.  Each Obligor Party shall furnish or cause
to be furnished to the Administrative Agent:
(a)            As soon as available, and in any event within 45 days after the
end of each of the first three quarterly accounting periods in each fiscal year
of WIL-Switzerland (commencing with the fiscal quarter ended March 31, 2013),
the Quarterly Report on Form 10‑Q, or its equivalent, of WIL-Switzerland for
such quarter; provided that the Obligor Parties shall be deemed to have
furnished said Quarterly Report on Form 10-Q for purposes of this
Section 7.01(a) on the date the same shall have been made available on "EDGAR"
(or any successor thereto) or on its home page on the worldwide web (which page
is, as of the date of this Agreement, located at www.weatherford.com).
(b)            As soon as available, and in any event within 90 days after the
close of each fiscal year of WIL-Switzerland, the Annual Report on Form 10-K, or
its equivalent, of WIL-Switzerland for such fiscal year, certified by Ernst &
Young LLP or other independent certified public accountants of recognized
national standing reasonably acceptable to the Administrative Agent and the
Required Lenders, whose certification shall be without qualification or
limitation; provided that (i) the Obligor Parties shall be deemed to have
furnished said Annual Report on Form 10-K for purposes of this Section 7.01(b)
on the date the same shall have been made available on "EDGAR" (or any successor
thereto) or on its home page on the worldwide web (which page is, as of the date
of this Agreement, located at www.weatherford.com) and (ii) if said Annual
Report on Form 10-K contains the report of such independent public accountants
(without qualification or exception, and to the effect, as specified above), no
Obligor Party shall be required to deliver such report.
42

--------------------------------------------------------------------------------

(c)            Promptly after the same become publicly available (whether on
"EDGAR" (or any successor thereto) or WIL-Switzerland's homepage on the
worldwide web or otherwise), notice to the Administrative Agent of the filing of
all periodic reports on Form 10-K or Form 10‑Q, and all amendments to such
reports and all definitive proxy statements filed by any Obligor or any of its
Subsidiaries with the SEC, or any Governmental Authority succeeding to any or
all of the functions of the SEC, or with any national securities exchange, or
distributed by WIL-Switzerland to its shareholders generally, as the case may be
(and in furtherance of the foregoing, WIL-Switzerland will give to the
Administrative Agent prompt written notice of any change at any time or from
time to time of the location of WIL-Switzerland's home page on the worldwide
web).
(d)            Promptly, and in any event within ten Business Days after:
(i)
the occurrence of any of the following with respect to any Obligor Party or any
of its Consolidated Subsidiaries: (A) the pendency or commencement of any
litigation, arbitration or governmental proceeding against such Obligor or
Subsidiary which would reasonably be expected to have a Material Adverse Effect
and (B) the institution of any proceeding against any Obligor Party or any of
its Consolidated Subsidiaries with respect to, or the receipt of notice by such
Person of potential liability or responsibility for violation or alleged
violation of, any law, rule or regulation (including, without limitation, any
environmental law) which would reasonably be expected to have a Material Adverse
Effect; or

(ii)
any Responsible Officer of such Obligor Party obtains knowledge of the
occurrence of any event or condition which constitutes a Default or an Event of
Default; or

(iii)
any Responsible Officer of such Obligor Party obtains knowledge of the
occurrence of a Change of Control or Change of Control Event; or

(iv)
the filing by WIL-Switzerland with the SEC of a Form 8-K regarding any material
development with respect to any of the matters described in Schedule 7.01;

a notice of such event, condition, occurrence or development, specifying the
nature thereof.
(e)            Within five Business Days after the delivery of the financial
statements provided for in Sections 7.01(a) and 7.01(b), a Compliance
Certificate with respect to the fiscal period covered by such financial
statements; provided that the Obligor Parties shall be deemed to have furnished
said Compliance Certificate for purposes of this Section 7.01(e) on the date and
to the extent that the matters to be certified in such Compliance Certificate
are the same matters as are certified by the Obligor Parties in a Revolver
Compliance Certificate delivered to JPMorgan Chase Bank, N.A. pursuant to the
Revolving Credit Agreement; provided further that if any Revolver Compliance
Certificate is delivered in place of a Compliance Certificate hereunder, then
such Revolver Compliance Certificate shall be deemed to be a Loan Document in
all respects.
43

--------------------------------------------------------------------------------

(f)            Promptly, and in any event within 30 days after any Responsible
Officer of such Obligor Party obtains knowledge thereof, notice of:
(i)
the occurrence or expected occurrence of (A) any Reportable Event with respect
to any Plan, (B) a failure to make any required contribution to a Plan before
the due date (including extensions) thereof, (C) any Lien in favor of the PBGC
or a Plan, or (D) any withdrawal from, or the termination, reorganization or
insolvency (within the meaning of such terms as used in ERISA) of, any
Multiemployer Plan, in each case which would reasonably be expected to have a
Material Adverse Effect;

(ii)
the institution of proceedings or the taking of any other action by the PBGC or
WIL-Switzerland or any ERISA Affiliate or any Multiemployer Plan with respect to
the withdrawal from, or the termination, reorganization or insolvency (within
the meaning of such terms as used in ERISA) of, any Plan, which withdrawal,
termination, reorganization or insolvency would reasonably be expected to have a
Material Adverse Effect, except that no notice shall be required with respect to
the merger of a defined contribution plan of one ERISA Affiliate into a defined
contribution plan of another ERISA Affiliate; and

(iii)
each request for waiver of the minimum funding standards under Section 412(c) of
the Code or Section 302(c) of ERISA promptly after the request is submitted by
WIL-Switzerland or any ERISA Affiliate to the U.S. Secretary of the Treasury,
the Department of Labor, the Internal Revenue Service or any other applicable
Governmental Authority.

(g)            From time to time and with reasonable promptness, such other
non‑confidential information or documents (financial or otherwise) with respect
to any Obligor or any of its Subsidiaries as the Administrative Agent or any
Lender through the Administrative Agent may reasonably request.
 
SECTION 7.02. Books, Records and Inspections
.  Each Obligor Party shall permit, or cause to be permitted, any Lender, upon
written notice, to visit and inspect any of the properties of such Obligor Party
and its Subsidiaries, to examine the books and financial records of such Obligor
Party and its Subsidiaries and to discuss the affairs, finances and accounts of
such Obligor Party and its Subsidiaries with any Responsible Officer of such
Obligor Party, all at such reasonable times and as often as any Lender, through
the Administrative Agent, may reasonably request; provided that any non-public
information obtained by any Person during any such visitation, inspection,
examination or discussion shall be treated as confidential information in
accordance with Section 11.06.
SECTION 7.03. Insurance
.  Each Obligor Party shall, and WIL-Switzerland shall cause each of the
Material Subsidiaries to, maintain or cause to be maintained (including through
self-insurance) insurance with respect to its property and business against such
liabilities and risks, in such types and amounts and with such deductibles or
self-insurance risk retentions, in each case as are in accordance with customary
industry practice for companies engaged in similar businesses as such Obligor
Party or such Material Subsidiary, as the case may be, as such customary
industry practice may change from time to time.
44

--------------------------------------------------------------------------------

SECTION 7.04. Payment of Taxes and other Claims
.  Each Obligor Party shall, and WIL-Switzerland shall cause each of the
Material Subsidiaries to, pay or discharge or cause to be paid or discharged,
before the same shall become delinquent, all taxes, assessments and governmental
charges levied or imposed upon such Obligor Party or such Material Subsidiary,
as applicable, or upon the income, profits or property of such Obligor Party or
such Material Subsidiary, as applicable, except for (i) such taxes, assessments
or governmental charges the non-payment or non-discharge of which would not,
individually or in the aggregate, have a Material Adverse Effect and (ii) any
such tax, assessment or governmental charge whose amount, applicability or
validity is being contested in good faith by appropriate proceedings and for
which adequate reserves have been established in accordance with GAAP.
SECTION 7.05. Existence
.  Except as expressly permitted pursuant to Section 8.02, each Obligor Party
shall, and WIL‑Switzerland shall cause each other Guarantor to, do all things
necessary to (a) preserve and keep in full force and effect the corporate or
other existence of such Obligor Party or Guarantor, as applicable, and
(b) preserve and keep in full force and effect the rights and franchises of such
Obligor Party or Guarantor, as applicable; provided that this clause (b) shall
not require the Obligor Parties or any Guarantor to preserve or maintain any
rights or franchises if such Obligor Parties or Guarantor shall determine that
(i) the preservation and maintenance thereof is no longer desirable in the
conduct of the business of the Obligor Parties and the Guarantors, taken as a
whole, and that the loss thereof is not disadvantageous in any material respect
to the Lenders, or (ii) the failure to maintain and preserve the same could not
reasonably be expected, in the aggregate, to result in a Material Adverse
Effect.
SECTION 7.06. ERISA Compliance
.  WIL-Switzerland shall, and shall cause each ERISA Affiliate to, comply with
respect to each Plan and Multiemployer Plan, with all applicable provisions of
ERISA and the Code, except to the extent that any failure to comply would not
reasonably be expected to have a Material Adverse Effect.
ARTICLE VIII
NEGATIVE COVENANTS
Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full, the Obligor Parties covenant and agree that:
SECTION 8.01. Material Change in Business
.  The Obligor Parties shall not, and WIL-Switzerland shall not permit any of
the Material Subsidiaries to, engage in any material business substantially
different from those businesses of WIL-Switzerland and its Subsidiaries
described in the Form 10-K of WIL-Switzerland for the fiscal year ended December
31, 2012, as filed with the SEC, and any businesses reasonably related,
ancillary or complementary thereto.
45

--------------------------------------------------------------------------------

SECTION 8.02. Consolidation, Merger, or Sale of Assets, Etc.
(a)            WIL-Switzerland shall not, and shall not permit any of its
Consolidated Subsidiaries to, merge into or consolidate or amalgamate with any
other Person, or permit any other Person to merge into or consolidate or
amalgamate with it, except that, if at the time thereof and immediately after
giving effect thereto no Default or Event of Default shall have occurred and be
continuing, WIL-Switzerland or any Consolidated Subsidiary may merge into or
consolidate or amalgamate with any other Person, or permit any other Person to
merge into or consolidate or amalgamate with it, provided that:
(i)
in the case of a merger, a consolidation or an amalgamation involving
WIL-Switzerland, if WIL-Switzerland is not the surviving or continuing Person,
the surviving or continuing Person shall (A) execute and deliver to the
Administrative Agent an instrument, in form and substance reasonably
satisfactory to the Administrative Agent, whereby such surviving or continuing
Person shall become a party to this Agreement and the Guaranty Agreement and
assume all rights and obligations of WIL-Switzerland hereunder and thereunder
and (B) deliver to the Administrative Agent one or more opinions of counsel in
form, scope and substance reasonably satisfactory to the Administrative Agent;

(ii)
in the case of a merger, a consolidation or an amalgamation involving the
Borrower, if the Borrower is not the surviving or continuing Person, the
surviving or continuing Person shall (A) execute and deliver to the
Administrative Agent an instrument, in form and substance reasonably
satisfactory to the Administrative Agent, whereby such surviving or continuing
Person shall become a party to this Agreement and assume all rights and
obligations of the Borrower hereunder and (B) deliver to the Administrative
Agent one or more opinions of counsel in form, scope and substance reasonably
satisfactory to the Administrative Agent;

(iii)
in the case of a merger, a consolidation or an amalgamation involving WILLC at
any time that WILLC's obligations under the Guaranty Agreement have not been
released and discharged, if WILLC is not the surviving or continuing Person, the
surviving or continuing Person shall (A) execute and deliver to the
Administrative Agent an instrument, in form and substance reasonably
satisfactory to the Administrative Agent, whereby such surviving or continuing
Person shall become a party to the Guaranty Agreement and assume all rights and
obligations of WILLC thereunder and (B) deliver to the Administrative Agent one
or more opinions of counsel in form, scope and substance reasonably satisfactory
to the Administrative Agent;

(iv)
in the case of a merger, a consolidation or an amalgamation involving any
Specified Obligor at any time that such Specified Obligor's obligations under
the Guaranty Agreement have not been released and discharged, if neither such
Specified Obligor, WIL-Switzerland, the Borrower, WILLC nor another Obligor that
is a Wholly-Owned Subsidiary of WIL-Switzerland is the surviving or continuing
Person, then the surviving or continuing Person shall (A) be a Wholly-Owned
Subsidiary of WIL-Switzerland after giving effect to such merger, consolidation
or amalgamation, (B) execute and deliver to the Administrative Agent an
instrument, in form and substance reasonably satisfactory to the Administrative
Agent, whereby such surviving or continuing Person shall become a party to the
Guaranty Agreement and assume all rights and obligations of such Obligor
thereunder and (C) deliver to the Administrative Agent one or more opinions of
counsel in form, scope and substance reasonably satisfactory to the
Administrative Agent; and

46

--------------------------------------------------------------------------------

(v)
in the case of any such merger, consolidation or amalgamation, the Obligor
Parties shall be in compliance, on a pro forma basis after giving effect to such
transaction, with the covenants contained in this Article VIII recomputed as of
the last day of the most recently ended fiscal quarter of WIL-Switzerland as if
such transaction had occurred on the first day of each relevant period for
testing such compliance.

(b)            Except as permitted by Section 8.02(a)(i), (ii), (iii) and (iv),
neither WIL‑Switzerland nor any of the Consolidated Subsidiaries shall, directly
or indirectly, in one transaction or a series of transactions, sell, lease,
transfer or otherwise dispose of (including by merger, consolidation or
amalgamation), all or substantially all of the assets of WIL-Switzerland and its
Subsidiaries, taken as a whole, except that:
(i)
WIL-Switzerland and its Subsidiaries may sell, lease, transfer or otherwise
dispose of all or substantially all of its assets (including Capital Stock of
Subsidiaries) to any Consolidated Subsidiary or Person who will
contemporaneously therewith become a Consolidated Subsidiary; and

(ii)
any Subsidiary may sell, lease, transfer or otherwise dispose of all or
substantially all of its assets (including Capital Stock in its Subsidiaries) to
the Borrower or any Consolidated Subsidiary or Person who will contemporaneously
therewith become a Consolidated Subsidiary.

(c)            Notwithstanding the foregoing provisions, this Section 8.02 shall
not prohibit any Redomestication; provided that (i) in the case of a
Redomestication of WIL‑Switzerland of the type described in clause (a) of the
definition thereof, the Surviving Person shall (A) execute and deliver to the
Administrative Agent an instrument, in form and substance reasonably
satisfactory to the Administrative Agent, whereby such Surviving Person shall
become a party to this Agreement and the Guaranty Agreement and assume all
rights and obligations of WIL-Switzerland hereunder and thereunder and
(B) deliver to the Administrative Agent one or more opinions of counsel in form,
scope and substance reasonably satisfactory to the Administrative Agent, and
(ii) in the case of a Redomestication of WIL-Switzerland of the type described
in clause (b) of the definition thereof in which the Person formed pursuant to
such Redomestication is a different legal entity than WIL-Switzerland, the
Person formed pursuant to such Redomestication shall (A) execute and deliver to
the Administrative Agent an instrument, in form and substance reasonably
satisfactory to the Administrative Agent, whereby such Person shall become a
party to this Agreement and the Guaranty Agreement and assume all rights and
obligations of such Obligor hereunder and thereunder and (B) deliver to the
Administrative Agent one or more opinions of counsel in form, scope and
substance reasonably satisfactory to the Administrative Agent.
47

--------------------------------------------------------------------------------

(d)            Neither WIL-Switzerland nor the Borrower shall, and neither
WIL‑Switzerland nor the Borrower shall permit any other Obligor to, wind up,
liquidate or dissolve; provided that, if at the time thereof and immediately
after giving effect thereto no Default or Event of Default shall have occurred
and be continuing, any Specified Obligor may wind up, liquidate or dissolve if
(i) the owner of all of the Capital Stock of such Specified Obligor immediately
prior to such event shall be WIL-Switzerland, a Wholly-Owned Subsidiary of
WIL-Switzerland, the New Parent or a Wholly-Owned Subsidiary of the New Parent
and (ii) if such owner is not then an Obligor, such owner shall execute and
deliver to the Administrative Agent (A) a guaranty of the Obligations in form
and substance reasonably satisfactory to the Administrative Agent, (B) an
opinion, reasonably satisfactory in form, scope and substance to the
Administrative Agent, of counsel reasonably satisfactory to the Administrative
Agent, addressing such matters in connection with such event as the
Administrative Agent or any Lender may reasonably request and (C) such other
documentation as the Administrative Agent may reasonably request.
 
SECTION 8.03. Liens.  WIL-Switzerland shall not, and shall not permit any of its
Subsidiaries to, create, incur, assume or suffer to exist any Lien upon or with
respect to any property or assets of any kind (real or personal, tangible or
intangible) of WIL-Switzerland or such Subsidiary whether now owned or hereafter
acquired, except Permitted Liens.
SECTION 8.04. Indebtedness.  The aggregate principal amount of all Indebtedness
of all Subsidiaries of WIL-Switzerland (other than Subsidiaries of
WIL-Switzerland that are Obligors) at any time outstanding to any Person other
than WIL-Switzerland and its Subsidiaries shall not exceed 20% of
WIL‑Switzerland's Net Worth at such time.
SECTION 8.05. Ownership of WILLC.  Except to the extent permitted under
Section 8.02, the Persons who are the shareholders of WIL-Switzerland, or New
Parent in the event of any Redomestication, shall not at any time own,
beneficially and of record, directly or indirectly, less than 100% of the
Capital Stock (except for directors' qualifying shares) of WILLC.
SECTION 8.06. Financial Covenant.  WIL-Switzerland shall not permit its
Consolidated Indebtedness to exceed 60% of its Total Capitalization at the end
of any fiscal quarter.
SECTION 8.07. Limitation on Transactions with Affiliates.  WIL-Switzerland shall
not, and shall not permit any of its Consolidated Subsidiaries to, directly or
indirectly, conduct any business or enter into, renew, extend or permit to exist
any transaction or series of related transactions with any Affiliate that is not
either (a) WIL‑Switzerland or one of WIL-Switzerland's Consolidated Subsidiaries
or a Person that becomes, pursuant to a Redomestication, a part of the
consolidated group that includes WIL‑Switzerland, or (b) Weatherford\Al-Rushaid
Limited or Weatherford Saudi Arabia Limited, other than on fair and reasonable
terms (taking all related transactions into account and considering the terms of
such related transactions in their entirety) substantially as favorable to
WIL-Switzerland or such Consolidated Subsidiary, as the case may be, as would be
available in a comparable arm's length transaction.  Notwithstanding the
foregoing, the restrictions set forth in this covenant shall not apply to
(w) the payment of reasonable and customary regular fees to directors of an
Obligor or a Subsidiary of such Obligor who are not employees of such Obligor;
(x) loans and advances to officers and employees of an Obligor and its
respective Subsidiaries for travel, entertainment and moving and other
relocation expenses made in direct furtherance and in the ordinary course of
business of an Obligor and its Subsidiaries; (y) any other transaction with any
employee, officer or director of an Obligor or any of its Subsidiaries pursuant
to employee benefit, compensation or indemnification arrangements entered into
in the ordinary course of business and approved by, as applicable, the Board of
Directors of such Obligor or the Board of Directors of such Subsidiary permitted
by this Agreement; and (z) non-exclusive licenses of patents, copyrights,
trademarks, trade secrets and other intellectual property.
48

--------------------------------------------------------------------------------

SECTION 8.08. Restrictions on Dividends by Material Subsidiaries.
 WIL-Switzerland shall not, nor shall it permit any of the Material Subsidiaries
to, enter into any agreement or contract which limits or restricts in any way
the payment of any dividends or distributions by any Material Subsidiary to
WIL-Switzerland or to another Subsidiary of WIL‑Switzerland, except that the
foregoing restrictions set forth in this Section 8.08 shall not apply to
limitations or restrictions existing under or by reason of (a) any agreement for
the sale or other disposition of all or substantially all of the equity
interests in or all or substantially all of the assets of a Subsidiary, which
agreement restricts distributions or dividends by such Subsidiary pending such
sale or other disposition; (b) contracts and agreements outstanding on the date
hereof and renewals, extensions, refinancings or replacements thereof (provided
that the foregoing restrictions set forth in this Section 8.08 shall apply to
any amendment or modification to, or any renewal, extension, refinancing or
replacement of, any such contract or agreement that would have the effect of
expanding the scope of any such limitation or restriction on the payment of
dividends by any Material Subsidiary); (c) any agreement or instrument governing
capital stock of a Person acquired by WIL-Switzerland or any of its Material
Subsidiaries as in effect at the time of such acquisition, which restriction or
limitation (i) is not applicable to any Person, or the properties or assets of
any Person, other than the Person, or the property or assets of such Person, so
acquired and (ii) is not incurred in connection with, or in contemplation of,
such acquisition; (d) restrictions or limitations on the transfer of property
pledged as collateral in any secured financing to which WIL-Switzerland or any
of its Material Subsidiaries is a party; (e) customary restrictions or
limitations in leases or other contracts restricting the assignment thereof or
the assignment of the property that is the subject of such lease; and
(f) limitations or restrictions contained in joint venture agreements,
partnership agreements and other similar agreements with respect to a joint
ownership arrangement restricting the disposition or distribution of assets or
property of such joint venture, partnership or other joint ownership entity, if
such encumbrances or restrictions are not applicable to the property or assets
of any other Person.
SECTION 8.09. Use of Proceeds.
(a)            WIL-Switzerland shall not, nor shall it permit any of its
Subsidiaries to, use the proceeds of any Loans for any purpose other than for
general corporate purposes.
(b)            WIL-Switzerland shall not, nor shall it permit any of its
Subsidiaries to, use the proceeds of any Loan under this Agreement directly or
indirectly for the purpose of buying or carrying any "margin stock" within the
meaning of Regulation U (herein called "margin stock") or for the purpose of
reducing or retiring any indebtedness which was originally incurred to buy or
carry a margin stock (except that WIL-Switzerland and any of its Subsidiaries
may purchase the common stock of WIL-Switzerland, subject to compliance with
applicable law), or for any other purpose which would constitute this
transaction a "purpose" credit within the meaning of Regulation U.
 WIL-Switzerland shall not, nor shall it permit any of its Subsidiaries to, take
any action which would cause this Agreement or any other Loan Document to
violate Regulation T, U or X.
49

--------------------------------------------------------------------------------

SECTION 8.10. Sanctions, Laws and Regulations.
(a)            The Borrower shall not, directly or indirectly, use the proceeds
of any Loan under this Agreement, or lend, contribute or otherwise make
available such proceeds to any of its Subsidiaries, any joint venture partner or
any other Person, (i) to fund any activities or business of or with any
Designated Person, or in any country or territory, that at the time of such
funding is the subject of any sanctions under any Sanctions, Laws and
Regulations, or (ii) in any other manner that would result in a violation of any
Sanctions, Laws and Regulations by any party to this Agreement.
(b)            None of the funds or assets of the Borrower that are used to pay
any amount due pursuant to this Agreement shall constitute funds obtained from
transactions with or relating to Designated Persons or countries which are the
subject of sanctions under any Sanctions, Laws and Regulations.
 
ARTICLE IX
EVENTS OF DEFAULT AND REMEDIES
SECTION 9.01. Events of Default and Remedies.  If any of the following events
("Events of Default") shall occur and be continuing:
(a)            (i) the principal of any Loan or Note shall not be paid on the
date on which such payment is due, or (ii) any payment of interest on any such
Loan or Note or any other amount due hereunder or any other Loan Document shall
not be paid within five calendar days following the date on which such payment
of interest or such other amount is due; or
(b)            any representation or warranty made or, for purposes of
Article V, deemed made by or on behalf of any Obligor herein, at the direction
of any Obligor or by any Obligor in any other Loan Document or in any document,
certificate or financial statement delivered in connection with this Agreement
or any other Loan Document shall prove to have been incorrect in any material
respect when made or deemed made or reaffirmed, as the case may be; or
(c)            any Obligor Party shall fail to perform or observe any covenant,
condition or agreement contained in Section 7.05 (with respect to the existence
of any Obligor) or Article VIII (other than Section 8.09(b)) or fail to give any
notice required by Section 7.01(d)(ii); or
(d)            any Obligor Party shall fail to give any notice required by
Section 7.01(c), 7.01(d)(i), 7.01(d)(iii), 7.01(d)(iv) or 7.01(f) and, in any
event, such failure shall remain unremedied for five Business Days after the
earlier to occur of (i) receipt by a Principal Financial Officer of any Obligor
Party of notice of such failure (given by the Administrative Agent or any
Lender) and (ii) a Principal Financial Officer of any Obligor Party otherwise
becoming aware of such failure; or
50

--------------------------------------------------------------------------------

(e)            any Obligor Party shall fail to perform or observe any other
term, covenant or agreement contained in this Agreement (other than those
specified in Section 9.01(a), 9.01(b), 9.01(c) or 9.01(d)) or any other Loan
Document to which it is a party and, in any event, such failure shall remain
unremedied for 30 calendar days after the earlier to occur of (i) receipt by a
Principal Financial Officer of any Obligor Party of notice of such failure
(given by the Administrative Agent or any Lender) and (ii) a Principal Financial
Officer of any Obligor Party otherwise becoming aware of such failure; or
(f)            any Obligor or any of its Subsidiaries (i) fails to make (whether
as primary obligor or as guarantor or other surety) any principal payment of or
interest or premium, if any, on any Indebtedness (other than Indebtedness
outstanding under this Agreement) beyond any period of grace provided with
respect thereto, provided that the aggregate amount of all Indebtedness as to
which such a payment default shall occur and be continuing is equal to or
exceeds $100,000,000, or (ii) defaults under any agreement or any instrument
which governs the rights and remedies of Persons holding Indebtedness of any
Obligor or any of its Subsidiaries with an aggregate principal amount equal to
or exceeding $100,000,000, in each case, if the effect thereof is to result in
such Indebtedness becoming due prior to its scheduled maturity, or to permit the
holder or holders of such Indebtedness, or any trustee or agent acting on its or
their behalf, to cause such Indebtedness to become due, or to require the
prepayment, repurchase, redemption or defeasance of such Indebtedness, prior to
its schedule maturity; or
(g)            the entry by a court having jurisdiction in the premises of (i) a
decree or order for relief in respect of any Obligor or any Material Subsidiary
in an involuntary case or proceeding under any applicable federal, state or
foreign bankruptcy, insolvency, reorganization or other similar law or (ii) a
decree or order adjudging any Obligor or any Material Subsidiary bankrupt or
insolvent, or approving as properly filed a petition seeking reorganization,
arrangement, adjustment or composition of or in respect of any Obligor or any
Material Subsidiary under any applicable federal, state or foreign law, or
appointing a custodian, receiver, liquidator, assignee, trustee, sequestrator or
other similar official of any Obligor or any Material Subsidiary of any
substantial part of its property, or ordering the winding up or liquidation of
its affairs; or
(h)            the commencement by any Obligor or any Material Subsidiary of a
voluntary case or proceeding under any applicable federal, state or foreign
bankruptcy, insolvency, reorganization or other similar law or of any other case
or proceeding to be adjudicated a bankrupt or insolvent, or the consent by any
Obligor or any Material Subsidiary to the entry of a decree or order for relief
in respect of such Obligor or such Material Subsidiary in an involuntary case or
proceeding under any applicable federal, state or foreign bankruptcy,
insolvency, reorganization or other similar law or to the commencement of any
bankruptcy or insolvency case or proceeding against it, or the filing by any
Obligor or any Material Subsidiary of a petition or answer or consent seeking
reorganization or relief under any applicable federal, state or foreign law, or
the consent by any Obligor or any Material Subsidiary to the filing of such
petition or the appointment of or taking possession by a custodian, receiver,
liquidator, assignee, trustee, sequestrator or similar official of such Obligor
or such Material Subsidiary or of any substantial part of its property, or the
making by it of an assignment for the benefit of creditors, or the consent to,
approval of or the admission by any Obligor or any Material Subsidiary in
writing of its inability to pay its debts generally as they become due, or the
taking of corporate or other action by any Obligor or any Material Subsidiary in
furtherance of any such action; or
51

--------------------------------------------------------------------------------

(i)            a judgment or order for monetary damages shall be entered against
any Obligor or any Material Subsidiary, which with other outstanding judgments
and orders for monetary damages entered against the Obligors and the Material
Subsidiaries equals or exceeds $100,000,000 in the aggregate (to the extent not
covered by independent third-party insurance as to which the respective insurer
is financially sound and has not disputed coverage), and (i) within 60 days
after entry thereof such judgment shall not have been discharged or execution
thereof stayed pending appeal or, within 60 days after the expiration of any
such stay, such judgment shall not have been discharged, or (ii) any enforcement
proceeding shall have been commenced (and not stayed) by any creditor upon such
judgment; provided that if such judgment or order provides for any Obligor or
any Material Subsidiary to make periodic payments over time, no Event of Default
shall arise under this clause (i) if such Obligor or such Material Subsidiary
makes each such periodic payment when due in accordance with the terms of such
judgment or order (or within 30 days after the due date of each such periodic
payment, but only so long as no Lien attaches during such 30-day period and no
enforcement proceeding is commenced by any creditor for payment of such judgment
or order during such 30-day period); or
(j)            other than as a result of (i) a transaction permitted by the
terms of Section 8.02, (ii) the termination of the obligations of any Guarantor
(other than WIL‑Switzerland) under the Guaranty Agreement pursuant to the terms
thereof or (iii) the expiration or termination of the Commitments and the
payment in full of the principal and interest on each Loan and all fees payable
hereunder, any Loan Document shall (other than with the consent of the
Administrative Agent and the Lenders), at any time after its execution and
delivery and for any reason, cease to be in full force and effect in any
material respect, or shall be declared to be null and void, or the validity or
enforceability thereof shall be contested by any Obligor or any such Obligor
shall deny that it has any or further liability or obligation thereunder; or
(k)            any Plan shall have failed to meet the minimum funding standard
under Section 430 of the Code or Section 303 of ERISA, or a waiver of the
minimum funding standard is sought under Section 412 of the Code with respect to
a Plan, and either the failure to meet such minimum funding standard or a
failure to obtain such a waiver, as applicable, would reasonably be expected
(individually or collectively) to have a Material Adverse Effect; any proceeding
shall have occurred or is reasonably likely to occur by the PBGC under
Section 4069(a) of ERISA to impose liability on WIL-Switzerland, any of its
Consolidated Subsidiaries or any ERISA Affiliate which (individually or
collectively) would reasonably be expected to have a Material Adverse Effect; or
WIL-Switzerland, any of its Consolidated Subsidiaries or any ERISA Affiliate has
incurred or is reasonably likely to incur a liability to or on account of a Plan
or Multiemployer Plan under Section 515, 4062, 4063, 4064, 4201 or 4204 of
ERISA, or a notice of intent to terminate any Plan in a distress termination
shall have been or is reasonably expected to be filed with the PBGC or the PBGC
shall have instituted proceedings under Section 4042 of ERISA to terminate or
appoint a trustee to administer any Plan or the PBGC shall have notified
WIL-Switzerland or any ERISA Affiliate that a Plan may become a subject of any
such proceedings, and there shall result (individually or collectively) from any
such event or events a material risk of either (i) the imposition of a Lien(s)
upon, or the granting of a security interest(s) in, the assets of
WIL-Switzerland, any of its Subsidiaries and/or any ERISA Affiliate which would
reasonably be expected to have a Material Adverse Effect, or
(ii) WIL-Switzerland, any of its Subsidiaries and/or any ERISA Affiliate
incurring a liability(ies) or obligation(s) with respect thereto which would
reasonably be expected to have a Material Adverse Effect;
52

--------------------------------------------------------------------------------

then, and in every such event (other than an event with respect to any Obligor
described in clause (g) or (h) of this Section 9.01), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Borrower, take either or
both of the following actions, at the same or different times:
(i)
terminate the Commitments, and thereupon the Commitments shall terminate
immediately, and

(ii)
declare the Loans then outstanding to be due and payable in whole (or in part,
in which case any principal not so declared to be due and payable may thereafter
be declared to be due and payable), and thereupon the principal of the Loans so
declared to be due and payable, together with accrued interest thereon and all
fees and other obligations of the Borrower accrued hereunder, shall become due
and payable immediately, without presentment, demand, protest or other notice of
any kind, all of which are hereby waived by the Borrower;

and in case of any event with respect to any Obligor described in clause (g) or
(h) of this Section 9.01, the Commitments shall automatically terminate and the
principal of the Loans then outstanding, together with accrued interest thereon
and all fees and other obligations of the Borrower accrued hereunder, shall
automatically become due and payable, without presentment, demand, protest or
other notice of any kind, all of which are hereby waived by the Obligors.
SECTION 9.02. Right of Setoff.  Upon the occurrence and during the continuance
of any Event of Default, each Lender is hereby authorized at any time and from
time to time, without notice to any Obligor (any such notice being expressly
waived by each Obligor), to set off and apply any and all deposits (general or
special, time or demand, provisional or final but excluding the funds held in
accounts clearly designated as escrow or trust accounts held by any Obligor for
the benefit of Persons which are not Affiliates of any Obligor), whether or not
such setoff results in any loss of interest or other penalty, and including all
certificates of deposit, at any time held and other obligations at any time
owing by such Lender to or for the credit or the account of any Obligor against
any and all of the Obligations irrespective of whether or not such Lender or the
Administrative Agent shall have made any demand under this Agreement, the Notes
or any other Loan Document.  Should the right of any Lender to realize funds in
any manner set forth above be challenged and any application of such funds be
reversed, whether by court order or otherwise, the Lenders shall make
restitution or refund to the applicable Obligor, as the case may be, pro rata in
accordance with their Commitments; provided that if any Defaulting Lender shall
exercise any such right of setoff, (x) all amounts so setoff shall be paid over
immediately to the Administrative Agent for further application and/or cash
collateralization pursuant to Section 4.01(e) and, pending such payment, shall
be segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of each Credit Party and each Obligor as herein provided,
and (y) such Defaulting Lender shall promptly provide to the Administrative
Agent a statement describing in reasonable detail the obligations owing to such
Defaulting Lender as to which it exercised such right of setoff.  Each Lender
agrees to promptly notify the applicable Obligor and the Administrative Agent
after any such setoff and application, provided that the failure to give such
notice shall not affect the validity of such setoff and application.  The rights
of the Administrative Agent and the Lenders under this Section are in addition
to other rights and remedies (including other rights of setoff) which the
Administrative Agent or the Lenders may have.  This Section is subject to the
terms and provisions of Section 4.01(a).
53

--------------------------------------------------------------------------------

SECTION 9.03. Other Remedies
.  No remedy conferred herein or in any of the other Loan Documents is to be
exclusive of any other remedy, and each and every remedy contained herein or in
any other Loan Document shall be cumulative and shall be in addition to every
other remedy given hereunder and under the other Loan Documents now or hereafter
existing at law or in equity or by statute or otherwise.
SECTION 9.04. Application of Moneys During Continuation of Event of Default.
(a)            So long as an Event of Default of which the Administrative Agent
shall have given notice to the Lenders shall continue, all moneys received by
the Administrative Agent (i) from any Obligor under the Loan Documents shall,
except as otherwise required by law, be distributed by the Administrative Agent
on the dates selected by the Administrative Agent as follows:
first, to payment of the unreimbursed expenses for which the Administrative
Agent or any Lender is to be reimbursed pursuant to Section 11.03 and to any
unpaid fees owing under the Loan Documents by the Obligors to the Administrative
Agent;
second, to the ratable payment of accrued but unpaid interest on the Loans;
third, to the ratable payment of unpaid principal of the Loans;
fourth, to the ratable payment of all other amounts payable by the Obligors
hereunder;
fifth, to the ratable payment of all other Obligations, until all Obligations
shall have been paid in full; and
finally, to payment to the Obligors, or their respective successors or assigns,
or as a court of competent jurisdiction may direct, of any surplus then
remaining from such proceeds.
(b)            The term "unpaid" as used in this Section 9.04 shall mean all
relevant Obligations outstanding as of any such distribution date as to which
prior distributions have not been made, after giving effect to any adjustments
which are made pursuant to Section 9.02 of which the Administrative Agent shall
have been notified.
54

--------------------------------------------------------------------------------

ARTICLE X
ADMINISTRATIVE AGENT
Each of the Lenders hereby irrevocably appoints the Administrative Agent as its
agent and authorizes the Administrative Agent to take such actions on its behalf
and to exercise such powers as are delegated to the Administrative Agent by the
terms hereof and of the other Loan Documents, together with such actions and
powers as are reasonably incidental thereto.
The bank serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with any Obligor or any Subsidiary or other Affiliate
thereof as if it were not the Administrative Agent hereunder.
The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Loan Documents.  Without limiting
the generality of the foregoing, (a) the Administrative Agent shall not be
subject to any fiduciary or other implied duties, regardless of whether a
Default or an Event of Default has occurred and is continuing, (b) the
Administrative Agent shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby and by the other Loan Documents that the
Administrative Agent is required to exercise in writing as directed by the
Required Lenders (or such other number or percentage of the Lenders as shall be
necessary under the circumstances as provided in Section 11.01), and (c) except
as expressly set forth herein, the Administrative Agent shall not have any duty
to disclose, and shall not be liable for the failure to disclose, any
information relating to any of the Obligors or any of their Subsidiaries that is
communicated to or obtained by the bank serving as Administrative Agent or any
of its Affiliates in any capacity.  The Administrative Agent shall not be liable
for any action taken or not taken by it with the consent or at the request of
the Required Lenders (or such other number or percentage of the Lenders as shall
be necessary under the circumstances as provided in Section 11.01) or in the
absence of its own gross negligence, willful misconduct or unlawful acts.  The
Administrative Agent shall be deemed not to have knowledge of any Default or
Event of Default unless and until written notice thereof is given to the
Administrative Agent by the Borrower or a Lender, and the Administrative Agent
shall not be responsible for or have any duty to ascertain or inquire into
(v) any statement, warranty or representation made in or in connection with this
Agreement or any other Loan Document, (w) the contents of any certificate,
report or other document delivered under this Agreement or any other Loan
Document or in connection with this Agreement or any other Loan Document,
(x) the performance or observance of any of the covenants, agreements or other
terms or conditions set forth herein or in any other Loan Document, (y) the
validity, enforceability, effectiveness or genuineness of this Agreement or any
other agreement, instrument or document, or (z) the satisfaction of any
condition set forth in Article V or elsewhere herein, other than those
conditions requiring delivery of items to the Administrative Agent.
55

--------------------------------------------------------------------------------

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed in good faith by it to
be genuine and to have been signed or sent by the proper Person.  The
Administrative Agent also may rely upon any statement made to it orally or by
telephone and believed in good faith by it to be made by the proper Person, and
shall not incur any liability for relying thereon.  The Administrative Agent may
consult with legal counsel (who may be counsel for the Borrower), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it, in each case in good faith in accordance with
the advice of any such counsel, accountants or experts.
The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent.  The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties.  The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.
Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph and the second succeeding paragraph, the
Administrative Agent may resign at any time by notifying the Lenders and the
Borrower.  Upon any resignation of the Administrative Agent, the Required
Lenders shall have the right, in consultation with the Borrower, to appoint a
successor.  If no successor shall have been so appointed by the Required Lenders
and shall have accepted such appointment within 30 days after the retiring
Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent may, on behalf of the Lenders, appoint a successor
Administrative Agent which shall be a bank with an office in New York, New York,
or an Affiliate of any such bank.
In addition, in the event that (i) the Person serving as the Administrative
Agent is a Defaulting Lender and (ii) such Person has been replaced in its
capacity as a Lender pursuant to Section 4.03(b), then the Required Lenders or
the Borrower may, by written notice to the Administrative Agent, remove such
Person from its capacity as Administrative Agent under the Loan Documents;
provided, however, that the consent or agreement of such Person, in any of its
capacities, shall not be required in respect of its removal as a Lender;
provided further that a successor Administrative Agent selected by the Required
Lenders, in consultation with the Borrower, shall be appointed concurrently with
such removal.
Upon the acceptance of its appointment as Administrative Agent hereunder by a
successor, such successor shall succeed to and become vested with all the
rights, powers, privileges and duties of the retiring or removed Administrative
Agent, and the retiring or removed Administrative Agent shall be discharged from
its duties and obligations hereunder.  The fees payable by the Borrower to a
successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrower and such successor.
 After the Administrative Agent's resignation or removal hereunder, the
provisions of this Article and Sections 11.03 and 11.04 shall continue in effect
for the benefit of such retiring or removed Administrative Agent, its sub-agents
and their respective Related Parties in respect of any actions taken or omitted
to be taken by any of them while it was acting as Administrative Agent.
56

--------------------------------------------------------------------------------

Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement.  Each Lender also acknowledges that it
shall, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it shall from time
to time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any other Loan Document, any
related agreement or any document furnished hereunder or thereunder.
Notwithstanding anything to the contrary contained herein, neither the
Syndication Agent nor any Joint Bookrunner or Joint Lead Arranger listed on the
cover page hereof shall have any powers, duties or responsibilities under this
Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as the Administrative Agent or a Lender hereunder.
ARTICLE XI
MISCELLANEOUS
SECTION 11.01. Waiver; Amendments; Joinder; Release of Guarantors.
(a)            No failure or delay by the Administrative Agent or any Lender in
exercising any right or power hereunder or under any other Loan Document shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such right or power, or any abandonment or discontinuance of steps to enforce
such a right or power, preclude any other or further exercise thereof or the
exercise of any other right or power.  The rights and remedies of the
Administrative Agent and the Lenders hereunder and under any other Loan Document
are cumulative and are not exclusive of any rights or remedies that they would
otherwise have.  No waiver of any provision of this Agreement or any other Loan
Document or consent to any departure by any Obligor therefrom shall in any event
be effective unless the same shall be permitted by paragraph (b) of this
Section, and then such waiver or consent shall be effective only in the specific
instance and for the purpose for which given.  Without limiting the generality
of the foregoing, the making of a Loan shall not be construed as a waiver of any
Default or Event of Default, regardless of whether the Administrative Agent or
any Lender may have had notice or knowledge of such Default at the time.
(b)            Neither this Agreement nor any provision hereof may be waived,
amended or modified except pursuant to an agreement or agreements in writing
entered into by the Obligor Parties and the Required Lenders or by the Obligor
Parties and the Administrative Agent, with the consent of the Required Lenders;
provided that no such agreement shall (i) increase the Commitment of any Lender
without the written consent of such Lender (irrespective of whether such Lender
is a Defaulting Lender), (ii) reduce or forgive the principal amount of any Loan
or reduce the rate of interest thereon, or reduce or forgive any interest or
fees payable hereunder, without the written consent of each Lender affected
thereby (including Defaulting Lenders), (iii) postpone any scheduled date of
payment of the principal amount
57

--------------------------------------------------------------------------------

 
of any Loan, or any date for the payment of any interest, fees or other
Obligations payable hereunder, or reduce the amount of, waive or excuse any such
payment, or postpone the scheduled date of expiration of any Commitment, without
the written consent of each Lender affected thereby (including Defaulting
Lenders), (iv) change Section 4.01(b) or 4.01(c) in a manner that would alter
the pro rata sharing of payments required thereby, without the written consent
of each Lender (other than Defaulting Lenders), (v) change any of the provisions
of this Section or the definition of "Required Lenders" or any other provision
of any Loan Document specifying the number or percentage of Lenders required to
waive, amend or modify any rights hereunder or thereunder or make any
determination or grant any consent hereunder or thereunder, without the written
consent of each Lender (other than Defaulting Lenders), (vi) release the
Borrower from its liability for the Obligations, without the written consent of
each Lender (other than Defaulting Lenders), or (vii) release any Person from
its liability under a guaranty (other than the release of any Guarantor that
(A) ceases to exist in accordance with Section 8.02 or (B)  has been released
and discharged from its obligations under the Guaranty Agreement in accordance
with the terms set forth in the Guaranty Agreement), without the written consent
of each Lender (other than Defaulting Lenders); provided further that no such
agreement shall amend, modify or otherwise affect the rights or duties of the
Administrative Agent hereunder without the prior written consent of the
Administrative Agent; provided further that no such agreement shall amend or
modify any provision of Section 2.17 without the consent of the Administrative
Agent and the Required Lenders.  Subject to the foregoing, the waiver, amendment
or modification of any provision of Article VI, VII or VIII or Section 9.01 may
be effected with the consent of the Required Lenders.  Notwithstanding anything
to the contrary herein, this Section 11.01(b) shall, in respect of a Defaulting
Lender, be subject to Section 2.17(b).
(c)            Promptly upon receipt of a written request therefor from the
Borrower, the Administrative Agent will execute and deliver all documents as may
reasonably be requested to effect a release of a Guarantor that ceases to exist
in accordance with Section 8.02 or whose obligations under the Guaranty
Agreement terminate pursuant to the terms thereof.  The Borrower hereby agrees
to pay all reasonable costs and expenses incurred by the Administrative Agent in
connection with any such release of a Guarantor.
 
SECTION 11.02. Notices.
(a)            Except in the case of notices and other communications expressly
permitted to be given by telephone (and subject to paragraph (b) below), all
notices and other communications provided for herein shall be in writing and
shall be delivered by hand or overnight courier service, mailed by certified or
registered mail or, if addressed to any Person other than an Obligor, sent by
facsimile, as follows:
(i)
if to the Borrower or Guarantor, to it at:

c/o Weatherford International, LLC
2000 St. James Place
Houston, Texas  77056
Attention:  General Counsel
Telephone:  (713) 693-4117
58

--------------------------------------------------------------------------------

with a copy to:
c/o Weatherford International, LLC
2000 St. James Place
Houston, Texas  77056
Attention:  Treasurer
Telephone:  (713) 693-2560
and
Joshua P. Agrons
Fulbright & Jaworski L.L.P.
1301 McKinney Street, Suite 5100
Houston, Texas  77010
Telephone:  (713) 651-5529
Facsimile:  (713) 651-5246
(ii)
if to the Administrative Agent, to it at:

JPMorgan Chase Bank, N.A.
Chase Tower
CLS Unit: MC Loan & Agency 7th Floor
21 S. Clark
Chicago, IL  60603
Attention:  April Yebd
Telephone:  (312) 732-2628
Facsimile:  (888) 208-7168
Email:  jpm.agency.servicing.6@jpmchase.com
(iii)
if to any Lender, to it at its address (or facsimile number) set forth in its
Administrative Questionnaire.

(b)            Notices and other communications to the Lenders hereunder may be
delivered or furnished by electronic communications pursuant to procedures
approved by the Administrative Agent; provided that the foregoing shall not
apply to notices pursuant to Article II unless otherwise agreed by the
Administrative Agent and the applicable Lenders.  The Administrative Agent or
any Obligor may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.
(c)            Any party hereto may change its address or facsimile number for
notices and other communications hereunder by notice to the other parties hereto
in accordance with the provisions of this Section 11.02.  All notices and other
communications given to any party hereto in accordance with the provisions of
this Agreement shall be deemed to have been given on the date of receipt.
59

--------------------------------------------------------------------------------

(d)            The Administrative Agent shall deliver to the Borrower, upon
written request, the address and facsimile number of any Lender and the name of
the appropriate contact person at such Lender, in each case as provided in such
Lender's Administrative Questionnaire.
 
SECTION 11.03. Expenses, Etc.  The Borrower shall pay (a) all reasonable and
documented out-of-pocket expenses incurred by the Administrative Agent and its
Affiliates, including the reasonable fees, charges and disbursements of counsel
for the Administrative Agent, in connection with the syndication of the credit
facilities provided for herein, the preparation and administration of this
Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (b) all reasonable and
documented out-of-pocket expenses incurred by J.P. Morgan Securities LLC,
Deutsche Bank Securities Inc. and their respective Affiliates, including the
reasonable fees, charges and disbursements of counsel for each of J.P. Morgan
Securities LLC and Deutsche Bank Securities Inc., in connection with the
syndication of the credit facilities provided for herein, provided that such
fees charges and disbursement of counsel for Deutsche Bank Securities Inc. shall
not exceed $15,000 in the aggregate, (c) all transfer, stamp, documentary or
other similar taxes, assessments or charges levied by any governmental or
revenue authority in respect of this Agreement or any other Loan Document or any
other document referred to herein or therein, and (d) all documented
out-of-pocket expenses incurred by the Administrative Agent and/or any Lender
(including the fees, disbursements and other charges of (i) any counsel for the
Administrative Agent (which, for the avoidance of doubt, may include counsel in
foreign jurisdictions) and (ii)one counsel to the Lenders licensed in the State
of New York and licensed in each jurisdiction (including any state) where any
Obligor or any subsidiary of an Obligor is organized, has its chief executive
office or has assets with a material value) in connection with the enforcement,
collection or protection of its rights in connection with this Agreement or any
other Loan Document, including its rights under this Section, or in connection
with the Loans made hereunder, including all such out-of pocket expenses
incurred during any workout, restructuring or negotiations in respect of such
Loans; provided that a Defaulting Lender will not be reimbursed for its costs
and expenses related to the replacement of such Defaulting Lender or other
matters incidental thereto.
SECTION 11.04. Indemnity.
(a)            The Borrower shall indemnify the Administrative Agent, each Lead
Arranger and each Lender, and each Affiliate of each of the foregoing, and their
respective directors, officers, employees and agents (each such Person being
called an "Indemnitee") from, and hold each Indemnitee harmless against, any and
all losses, liabilities, claims or damages (including reasonable legal fees and
expenses) to which any Indemnitee may become subject, insofar as such losses,
liabilities, claims or damages arise out of or result from (i) any claim,
investigation, litigation or proceeding (including any threatened claim,
investigation, litigation or proceeding) relating to this Agreement, any Loan or
any other Loan Document (whether or not such Indemnitee is a party thereto) or
(ii) any actual or proposed use
 
60

--------------------------------------------------------------------------------

by the Borrower or any of its Subsidiaries of the proceeds of any extension of
credit by any Lender hereunder, and the Borrower shall reimburse each Indemnitee
upon demand for any expenses (including reasonable legal fees) incurred in
connection with any such claim, investigation, litigation or proceeding; but
excluding any such losses, liabilities, claims, damages or expenses (A) incurred
by reason of the gross negligence, willful misconduct or unlawful conduct of
such Indemnitee or (B) incurred by any Defaulting Lender to the extent directly
arising from or caused by the conduct, acts, omissions or events of or
applicable to such Defaulting Lender that were the cause of such Lender's
becoming a Defaulting Lender; provided, however, that nothing herein shall be
deemed to limit the Borrower's payment obligations under any other provision of
this Agreement or any other Loan Document as a result of such Lender's becoming
a Defaulting Lender.  WITHOUT LIMITING ANY PROVISION OF THIS AGREEMENT, IT IS
THE EXPRESS INTENTION OF THE PARTIES HERETO THAT EACH INDEMNITEE HEREUNDER SHALL
BE INDEMNIFIED AND HELD HARMLESS AGAINST ANY AND ALL LOSSES, LIABILITIES, CLAIMS
OR DAMAGES ARISING OUT OF OR RESULTING FROM THE SOLE OR CONCURRENT ORDINARY
NEGLIGENCE OF SUCH INDEMNITEE.  WITHOUT PREJUDICE TO THE SURVIVAL OF ANY OTHER
OBLIGATIONS OF THE BORROWER HEREUNDER AND UNDER THE OTHER LOAN DOCUMENTS TO
WHICH IT IS A PARTY, THE OBLIGATIONS OF THE BORROWER UNDER THIS SECTION 11.04
SHALL SURVIVE THE TERMINATION OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND
THE PAYMENT OF THE OTHER OBLIGATIONS OR THE ASSIGNMENT OF THE NOTES.
(b)            To the extent that the Borrower fails to pay any amount required
to be paid by it to the Administrative Agent under Section 11.03 or
paragraph (a) of this Section, each Lender severally agrees to pay to the
Administrative Agent such Lender's Applicable Percentage (determined as of the
time that the applicable unreimbursed expense or indemnity payment is sought) of
such unpaid amount; provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against the Administrative Agent in its capacity as such.
(c)            To the extent permitted by applicable law, neither any party
hereto nor any of their respective directors, officers, employees and agents
shall assert, and each hereby waives, any claim against any other such Person,
on any theory of liability, for special, indirect, consequential or punitive
damages (as opposed to direct or actual damages) arising out of, in connection
with, or as a result of, this Agreement or any other Loan Document or any
agreement or instrument contemplated hereby or thereby, the transactions
contemplated hereby, any Loan or the use of the proceeds thereof (it being
understood that, to the extent any Indemnitee suffers any such special,
indirect, consequential or punitive damages, your indemnification obligations
set forth in the paragraph (a) of this Section shall apply).
(d)            All amounts due under this Section 11.04 and under Section 11.03
shall be payable not later than ten Business Days after written demand therefor
and presentation of any documents required to be delivered in connection
therewith.
SECTION 11.05. Successors and Assigns.
(a)            The provisions of this Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that (i) no Obligor may assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
each Lender (and any attempted assignment or transfer by such Obligor without
such consent shall be null and void) and (ii) no Lender may assign or otherwise
transfer its rights or obligations hereunder except in accordance with this
Section.  Nothing in this Agreement, expressed or implied,
 
61

--------------------------------------------------------------------------------

shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby, Participants (to the
extent provided in paragraph (c) of this Section) and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent and
the Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.
(b)
(i)            Subject to the conditions set forth in subparagraph (b)(ii)
below, any Lender may assign to one or more assignees all or a portion of its
rights and obligations under this Agreement (including all or a portion of its
Commitment and the Loans at the time owing to it) with the prior written consent
(such consent not to be unreasonably withheld and, additionally, in the case of
assignments pursuant to Section 4.03, delayed or conditioned) of:

(A)
the Borrower, provided that no consent of the Borrower shall be required for an
assignment to a Lender, an Affiliate of a Lender, an Approved Fund or, if an
Event of Default has occurred and is continuing, any other assignee;
provided further that the Borrower shall be deemed to have consented to any such
assignment unless it shall have objected thereto by written notice to the
Administrative Agent (which may be transmitted by electronic mail) within ten
Business Days after receiving a written request for its consent to such
assignment; and

(B)
the Administrative Agent, provided that no consent of the Administrative Agent
shall be required for an assignment of any Commitment to an assignee that is a
Lender with a Commitment immediately prior to giving effect to such assignment.

(ii)
Assignments shall be subject to the following additional conditions:

(A)
except in the case of an assignment to a Lender, an Affiliate of a Lender or an
Approved Fund or an assignment of the entire remaining amount of the assigning
Lender's Commitment or Loans of any Type, the amount of the Commitment or Loans
of the assigning Lender subject to each such assignment (determined as of the
date the Assignment and Assumption with respect to such assignment is delivered
to the Administrative Agent) shall not be less than $5,000,000 unless each of
the Borrower and the Administrative Agent otherwise consent, provided that no
such consent of the Borrower shall be required if an Event of Default under
Section 9.01(a), 9.01(g) or 9.01(h) has occurred and is continuing;

(B)
each partial assignment shall be made as an assignment of a proportionate part
of all the assigning Lender's rights and obligations under this Agreement;

62

--------------------------------------------------------------------------------

(C)
the parties to each assignment shall execute and deliver to the Administrative
Agent an Assignment and Assumption, together with a processing and recordation
fee of $3,500;

(D)
the assignee, if it shall not be a Lender, shall deliver to the Administrative
Agent an Administrative Questionnaire;

(E)
except in connection with assignments made while an Event of Default under
Section 9.01(a), 9.01(g) or 9.01(h) has occurred and is continuing, all
prospective assignees of a Lender shall be required, as a condition to the
effectiveness of such assignment, to execute and deliver the forms required
under Section 4.02(c) and Section 4.02(e) for any Lender, and no assignment
shall be effective in connection herewith unless and until such forms are so
delivered;

(F)
no assignment shall be made to any Lender if after giving effect to such
assignment, such Lender's Applicable Percentage would exceed 30%;

(G)
except in the case when no consent of the Borrower is required because an Event
of Default under Section 9.01(a), 9.01(g) or 9.01(h) has occurred and is
continuing, no assignment shall be made to any such assignee unless such
assignee provides a written representation to the Borrower that such assignee is
not subject under then current law to any withholding tax on amounts payable to
such assignee under this Agreement;

(H)
the assignee in respect of any assignment hereunder shall not be a Defaulting
Lender at the time of such assignment; and

(I)
no assignment shall be made to any Obligor or any Affiliate or Subsidiary of any
Obligor.

For purposes of this Section 11.05, the term "Approved Fund" has the following
meaning:
"Approved Fund" means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.
63

--------------------------------------------------------------------------------

(iii)
Subject to acceptance and recording thereof pursuant to subparagraph (b)(iv) of
this Section, from and after the effective date specified in each Assignment and
Assumption the assignee thereunder shall be a party hereto and, to the extent of
the interest assigned by such Assignment and Assumption, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all of the assigning Lender's
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of Sections 2.12,
2.13, 4.02, 11.03 and 11.04).  Any assignment or transfer by a Lender of rights
or obligations under this Agreement that does not comply with this Section 11.05
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (c) of
this Section.

(iv)
The Administrative Agent, acting for this purpose as an agent of the Borrower,
shall maintain at one of its offices a copy of each Assignment and Assumption
delivered to it and a register for the recordation of the names and addresses of
the Lenders, and the Commitment of, and principal amount of the Loans owing by
the Borrower to, each Lender pursuant to the terms hereof from time to time (the
"Register").  The entries in the Register shall be presumed correct, in the
absence of manifest error, and the Obligors, the Administrative Agent and the
Lenders may treat each Person whose name is recorded in the Register pursuant to
the terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary.  The Register shall be available for
inspection by the Obligors and any Lender, at any reasonable time and from time
to time upon reasonable prior notice.

(v)
Upon its receipt of a duly completed Assignment and Assumption executed by an
assigning Lender and an assignee permitted under paragraph (b) of this Section,
such assignee's completed Administrative Questionnaire (unless such assignee
shall already be a Lender hereunder), the processing and recordation fee
referred to in paragraph (b) of this Section and any written consent to such
assignment required by paragraph (b) of this Section, the Administrative Agent
shall accept such Assignment and Assumption and record the information contained
therein in the Register; provided that if either the assigning Lender or such
assignee shall have failed to make any payment required to be made by it
pursuant to Section 2.04, 3.01(d) or (e), 4.01(d) or 11.04(b), the
Administrative Agent shall have no obligation to accept such Assignment and
Assumption and record the information therein in the Register unless and until
such payment shall have been made in full, together with all accrued interest
thereon.  No assignment shall be effective for purposes of this Agreement unless
it has been recorded in the Register as provided in this paragraph.

(c)
(i)            Any Lender may, without the consent of any Obligor or the
Administrative Agent, sell participations to one or more banks or other entities
other than Defaulting Lenders (a "Participant") in all or a portion of such
Lender's rights and obligations under this Agreement (including all or a portion
of its Commitment and the Loans owing to it); provided that (A) such Lender's
obligations under this Agreement shall remain unchanged, (B) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (C) the Borrower, the Administrative Agent and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender's rights and obligations under this Agreement.  Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement; provided that such agreement or instrument may provide that
such Lender will not, without the consent of the Participant, agree to any
amendment, modification or waiver described in the first proviso to
Section 11.01(b) that affects such Participant.  Subject to subparagraph (c)(ii)
of this Section, the Borrower agrees that each Participant shall be entitled to
the benefits of Sections 2.12, 2.13 and 4.02 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to paragraph (b) of
this Section.  To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 9.02 as though it were a Lender, provided
such Participant agrees to be subject to Section 4.01(b), and to deliver the
forms required by Sections 4.02(c) and 4.02(e), as though it were a Lender.

64

--------------------------------------------------------------------------------

(ii)
A Participant shall not be entitled to receive any greater payment under
Sections 2.12 and 4.02 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Borrower's prior
written consent.  The Borrower shall be notified of each participation sold to a
Participant, and each Participant shall comply with Sections 4.02(c), 4.02(d),
4.02(e) and 4.02(g) as though it were a Lender and had acquired its interest by
assignment pursuant to paragraph (b) of this Section.  A Participant that fails
to comply with the preceding sentence shall not be entitled to any of the
benefits of Section 4.02.

(d)            Any Lender may at any time pledge or assign a security interest
in all or any portion of its rights under this Agreement to secure obligations
of such Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.
 
SECTION 11.06. Confidentiality.  Each of the Administrative Agent and the
Lenders agrees to maintain the confidentiality of the Information (as defined
below), except that Information may be disclosed (a) to its and its Affiliates'
directors, officers, employees and agents, including accountants, legal counsel
and other advisors (it being understood that the Persons to whom such disclosure
is made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential to the extent set forth
herein), (b) to the extent requested by any regulatory authority or
self-regulatory body having or claiming jurisdiction over such Person, (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (d) to any other party to this Agreement or any other
Loan Document, (e) in connection with the exercise of any remedies hereunder or
under any other Loan Document or any suit, action or proceeding relating to this
Agreement or any other Loan Document or the enforcement of rights hereunder or
thereunder, (f) subject to an agreement containing provisions substantially the
same as those of this Section, to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement or any other Loan Document or (ii) any actual or
prospective
65

--------------------------------------------------------------------------------

counterparty (or its advisors) to any swap or derivative transaction to which an
Obligor is a direct counterparty relating to any Obligors and their respective
obligations hereunder, (g) with the consent of the applicable Obligors or (h) to
the extent such Information (i) becomes publicly available other than as a
result of a breach of this Section or (ii) becomes available to the
Administrative Agent or any Lender on a non‑confidential basis from a source
other than an Obligor.  For the purposes of this Section, "Information" means
all information received from any Obligor relating to such Obligor or any other
Obligor or their respective businesses, other than any such information that is
available to the Administrative Agent or any Lender on a non-confidential basis
prior to disclosure by the applicable Obligor; provided that such information is
clearly identified at the time of delivery as confidential.  Any Person required
to maintain the confidentiality of Information as provided in this Section shall
be considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.
 Each of the Administrative Agent and the Lenders shall endeavor to notify the
Borrower as promptly as possible of any Information that it is required to
disclose pursuant to any subpoena or similar legal process so long as it is not
legally prohibited from providing such notice.
SECTION 11.07. Survival.  All covenants, agreements, representations and
warranties made by the Obligors herein, in the other Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the other parties hereto and thereto and shall survive the
execution and delivery of this Agreement and the other Loan Documents and the
making of any Loans, regardless of any investigation made by any such other
party or on its behalf and notwithstanding that the Administrative Agent or any
Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under this
Agreement is outstanding and unpaid and so long as the Commitments have not
expired or terminated.  The provisions of Sections 2.12, 2.13, 4.02, 11.03 and
11.04 and Article X shall survive and remain in full force and effect regardless
of the consummation of the transactions contemplated hereby, the repayment of
the Loans, the expiration or termination of the Commitments or the termination
of this Agreement or any provision hereof.
SECTION 11.08. Governing Law.  This Agreement, the other Loan Documents and all
other documents executed in connection herewith and therewith and the rights and
obligations of the parties hereto and thereto, shall be construed in accordance
with and governed by the law of the State of New York.
SECTION 11.09. Independence of Covenants.  All covenants contained in this
Agreement and in the other Loan Documents shall be given independent effect so
that if a particular action or condition is not permitted by any of such
covenants, the fact that such action or condition would be permitted by an
exception to, or otherwise be within the limitations of, another covenant, shall
not avoid the occurrence of a Default or an Event of Default if such action is
taken or condition exists.
SECTION 11.10. Counterparts; Integration; Effectiveness.  This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.  This Agreement, the Notes,
the other Loan Documents and any separate letter agreements with respect to fees
payable to the Administrative Agent constitute the entire contract among the
parties relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof.  This Agreement shall become effective on the Effective Date, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns.  Delivery of an executed
counterpart of a signature page to this Agreement by facsimile transmission or
electronic transmission (in .pdf format) shall be effective for all purposes as
delivery of a manually executed counterpart of this Agreement.
66

--------------------------------------------------------------------------------

SECTION 11.11. Severability.  Any provision of this Agreement or any other Loan
Document held to be invalid, illegal or unenforceable in any jurisdiction shall,
as to such jurisdiction, be ineffective to the extent of such invalidity,
illegality or unenforceability without affecting the validity, legality and
enforceability of the remaining provisions hereof or thereof; and the invalidity
of a particular provision in a particular jurisdiction shall not invalidate such
provision in any other jurisdiction.
SECTION 11.12. Conflicts Between This Agreement and the Other Loan Documents.
 In the event of any conflict between, or inconsistency with, the terms of this
Agreement and the terms of any of the other Loan Documents, the terms of this
Agreement shall control.
SECTION 11.13. Headings.  Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
SECTION 11.14. Limitation of Interest.  Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable law (collectively the "Charges"), shall exceed the maximum
lawful rate (the "Maximum Rate") which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.
SECTION 11.15. Submission to Jurisdiction; Consent to Service of Process.
(a)            Each Obligor Party hereby irrevocably and unconditionally
submits, for itself and its property, to the non-exclusive jurisdiction of the
United States District Court for the Southern District of New York (or the state
courts sitting in the Borough of Manhattan in the event the Southern District of
New York lacks subject matter jurisdiction), and any appellate court from any
thereof, in any suit, action or proceeding arising out of or relating to this
Agreement or any other Loan Document, or for recognition or enforcement of any
judgment, and each of the parties hereto hereby irrevocably and
67

--------------------------------------------------------------------------------

 
unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State court or, to the
extent permitted by law, in such Federal court.  Each of the parties hereto
agrees that a final, non-appealable judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law.  Nothing in this Agreement or
any other Loan Document shall affect any right that the Administrative Agent or
any Lender may otherwise have to bring any suit, action or proceeding relating
to this Agreement or any other Loan Document against any Obligor or its
properties in the courts of any jurisdiction.
(b)            Each Obligor Party hereby irrevocably and unconditionally waives,
to the fullest extent it may legally and effectively do so, any objection which
it may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or any other Loan
Document in any court referred to in paragraph (a) of this Section.  Each
Obligor Party hereby irrevocably waives, to the fullest extent permitted by law,
the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.
(c)            Each party to this Agreement irrevocably consents to service of
process in the manner provided for notices in Section 11.02 other than by
facsimile.  Nothing in this Agreement or any other Loan Document will affect the
right of any party to this Agreement or any other Loan Document to serve process
in any other manner permitted by law.  Notwithstanding any other provision of
this Agreement, each foreign Obligor Party hereby irrevocably designates C T
Corporation System, 111 8th Avenue, New York, New York 10011, as the designee,
appointee and agent of such Obligor Party to receive, for and on behalf of such
Obligor Party, service of process in the State of New York in any suit, action
or proceeding arising out of or relating to this Agreement or any other Loan
Document.
(d)            Each Obligor Party agrees that any suit, action or proceeding
brought by any Obligor Party or any of their respective Subsidiaries relating to
this Agreement or any other Loan Document against the Administrative Agent, any
Lender or any of their respective Affiliates shall be brought exclusively in the
United States District Court for the Southern District of New York (or the state
courts sitting in the Borough of Manhattan in the event the Southern District of
New York lacks subject matter jurisdiction), and any appellate court from any
thereof, unless no such court shall accept jurisdiction.
(e)            The Administrative Agent and each Lender hereby irrevocably and
unconditionally submits, for itself and its property, to the exclusive
jurisdiction of the United States District Court for the Southern District of
New York (or the state courts sitting in the Borough of Manhattan in the event
the Southern District of New York lacks subject matter jurisdiction), and any
appellate court from any thereof, in any suit, action or proceeding arising out
of or relating to this Agreement or any other Loan Document, or for recognition
or enforcement of any judgment, and each of the parties hereto hereby
irrevocably and unconditionally agrees that all claims in respect of any such
action or proceeding may be heard and determined in such New York State court
or, to the extent permitted by law, in such Federal court.  Each of the parties
hereto agrees that a final, non-appealable judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law.
68

--------------------------------------------------------------------------------

(f)            The Administrative Agent and each Lender hereby irrevocably and
unconditionally waives, to the fullest extent it may legally and effectively do
so, any objection which it may now or hereafter have to the laying of venue of
any suit, action or proceeding arising out of or relating to this Agreement or
any other Loan Document in any court referred to in paragraph (e) of this
Section.  The Administrative Agent and each Lender hereby irrevocably waives, to
the fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.
(g)            To the extent that any Obligor Party has or hereafter may acquire
any immunity from jurisdiction of any court or from set-off or any legal process
(whether through service or notice, attachment prior to judgment, attachment in
aid of execution, execution or otherwise) with respect to itself or its
property, such Obligor Party hereby irrevocably waives such immunity in respect
of its obligations under the Loan Documents.
 
SECTION 11.16. Waiver of Jury Trial.  EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, THE OTHER LOAN DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED
HEREBY AND THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
SECTION 11.17. Judgment Currency.  The obligation of each Obligor to make
payments on any Obligation to the Lenders or to the Administrative Agent
hereunder in any currency (the "first currency") shall not be discharged or
satisfied by any tender or recovery pursuant to any judgment expressed in or
converted into any other currency (the "second currency") except to the extent
to which such tender or recovery shall result in the effective receipt by the
applicable Lender or the Administrative Agent of the full amount of the first
currency payable, and accordingly the primary obligation of each Obligor shall
be enforceable as an alternative or additional cause of action for the purpose
of recovery in the second currency of the amount (if any) by which such
effective receipt shall fall short of the full amount of the full currency
payable and shall not be affected by a judgment being obtained for any other sum
due hereunder.
69

--------------------------------------------------------------------------------

SECTION 11.18. USA PATRIOT Act.  Each Lender that is subject to the requirements
of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law
October 26, 2001)) (the "PATRIOT Act") hereby notifies the Obligors that
pursuant to the requirements of the PATRIOT Act, it is required to obtain,
verify and record information that identifies each Obligor, which information
includes the name and address of such Obligor and other information that will
allow such Lender to identify such Obligor in accordance with the PATRIOT Act.
SECTION 11.19. Payments Set Aside.  To the extent that any payment by or on
behalf of the Borrower is made to the Administrative Agent or any Lender, or the
Administrative Agent or any Lender exercises its right of set-off pursuant
hereto, and such payment or the proceeds of such set-off or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by the
Administrative Agent or such Lender in its discretion) to be repaid to a
trustee, receiver or any other party, in connection with any Bankruptcy Event of
an Obligor or otherwise, then (a) to the extent of such recovery, the obligation
or part thereof originally intended to be satisfied shall be revived and
continued in full force and effect as if such payment had not been made or such
set-off had not occurred, and (b) each Lender severally agrees to pay to the
Administrative Agent upon demand its applicable share (without duplication) of
any amount so recovered from or repaid by the Administrative Agent (to the
extent such amount had previously been paid by the Administrative Agent to such
Lender), plus interest thereon from the date of such demand to the date such
payment is made at a rate per annum equal to the Federal Funds Effective Rate
from time to time in effect.  The obligations of the Lenders under clause (b) of
the preceding sentence shall survive the payment in full of the Obligations and
the termination of this Agreement.
SECTION 11.20. No Fiduciary Duty.  The Credit Parties and their respective
Affiliates (collectively, solely for purposes of this Section 11.20, the "Credit
Parties") may have economic interests that conflict with those of the Borrower.
 Each Obligor Party agrees that nothing in the Loan Documents or otherwise will
be deemed to create an advisory, fiduciary or agency relationship or fiduciary
or other implied duty between the Credit Parties and the Borrower, its
stockholders or its affiliates.  Each Obligor Party acknowledges and agrees that
(i) the transactions contemplated by the Loan Documents are arm's-length
commercial transactions between the Credit Parties, on the one hand, and the
Obligors, on the other, (ii) in connection therewith and with the process
leading to such transactions, each of the Credit Parties is acting solely as a
principal and not the fiduciary of the Obligors, their management, stockholders,
creditors or any other person, (iii) no Credit Party has assumed an advisory or
fiduciary responsibility in favor of any Obligor with respect to the
transactions contemplated hereby or the process leading thereto (irrespective of
whether any Credit Party or any of its affiliates has advised or is currently
advising any Obligor on other matters) and (iv) each Obligor has consulted its
own legal and financial advisors to the extent it deemed appropriate.  Each
Obligor Party further acknowledges and agrees that it is responsible for making
its own independent judgment with respect to the transactions contemplated
hereby and the process leading thereto.  Each Obligor Party agrees that it will
not claim that any Credit Party has rendered advisory services of any nature or
respect, or owes a fiduciary or similar duty to such Obligor Party or any other
Obligor, in connection with the transactions contemplated hereby or the process
leading thereto.


[Remainder of this page intentionally left blank; signature pages follow.]
70

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.
BORROWER:
WEATHERFORD INTERNATIONAL LTD.,
a Bermuda exempted company
By:            /s/ Mark M. Rothleitner
Name:       Mark M. Rothleitner
Title:          Vice President & Treasurer


WIL-SWITZERLAND:
WEATHERFORD INTERNATIONAL LTD.,
a Swiss joint stock corporation
By:            /s/ Mark M. Rothleitner
Name:       Mark M. Rothleitner
Title:          Vice President & Treasurer
 
Signature Page to 364-Day Term Loan Agreement

--------------------------------------------------------------------------------





ADMINISTRATIVE AGENT:
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent
By:            /s/ Thomas Okamoto
Name:       Thomas Okamoto
Title:          Authorized Officer


Signature Page to 364-Day Term Loan Agreement

--------------------------------------------------------------------------------





LENDERS:
JPMORGAN CHASE BANK, N.A.
By:            /s/ Thomas Okamoto
Name:       Thomas Okamoto
Title:          Authorized Officer
Signature Page to 364-Day Term Loan Agreement

--------------------------------------------------------------------------------





DEUTSCHE BANK AG NEW YORK BRANCH
By:            /s/ Virginia Cosenza
Name:       Virginia Cosenza
Title:          Vice President
By:            /s/ Ming K. Chu
Name:       Ming K. Chu
Title:          Vice President
Signature Page to 364-Day Term Loan Agreement

--------------------------------------------------------------------------------





BARCLAYS BANK PLC
By:            /s/ Sreedhar Kona
Name:       Sreedhar Kona
Title:          Vice President
Signature Page to 364-Day Term Loan Agreement

--------------------------------------------------------------------------------





CITIBANK, N.A.
By:            /s/ Peter Kardos
Name:       Peter Kardos
Title:          Vice President


Signature Page to 364-Day Term Loan Agreement

--------------------------------------------------------------------------------





THE BANK OF TOKYO - MITSUBISHI UFJ, LTD., HOUSTON AGENCY
By:            /s/ Maria Ferradas
Name:       Maria Ferradas
Title:          Vice President
Signature Page to 364-Day Term Loan Agreement

--------------------------------------------------------------------------------





WELLS FARGO BANK, NATIONAL ASSOCIATION
By:            /s/ Donald W. Herrick, Jr.
Name:       Donald W. Herrick, Jr.
Title:          Director
 
Signature Page to 364-Day Term Loan Agreement